Case 1:18-cr-O0602-WHP Document 48-6 Filed 07/18/19 Page 1 of 80

AO 93 (SDNY Rev. 05/10) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the
Southern District of New York

18MAG 2958

Case No.

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

Three Electronic Devices, See Attachment A

)
)
)
)
)
)

SEARCH AND SEIZURE WARRANT

 

 

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Southern District of New York

(identify the person or describe the property to be searched and give its location):
Three Electronic Devices, See Attachment A

The person or property to be searched, described above, is believed to conceal (identify the person or describe the
property to be seized):

See Attachment A

I find that the affidavit(s), or any recorded testimony, establish probable cause. to search and seize the person or
property. ‘

 

YOU ARE COMMANDED to execute this warrant on or before Lj ss oD a: f i- Je

‘(not to exzeed 14 days).
CI inthe daytime 6:00 a.m. to 10 p.m. iM at any time in the day or night as] find reasonatle cause has been
established. 7

Unless delayed notice is authorized below, you must give a copy of the warrant and a'‘recéipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the .
place where the property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an

inventory as required by law and promptly return this warrant and inventory to the Clerk of the, Court.
¥ Upon its return, this warrant and inventory should be filed under seal by, the ° Clerk of the Court, pe Phd
: a _ USMS Initials

 

M I find that immediate notification may have an adverse result listed i im, 18 U. s, C. 8 2705 (except t for i delay
of trial), and authorize the officer executing this warrant to delay notice to the person who; or, or whose property, will be
searched or seized (check the appropriate box) WAfor 30 __ days (not to exceed 30). .
Cuntil, the facts justifying, the later specific date of

i

Qe ee

 

 

: a
4 a : { ogo
Date and time issued: L{~%né 2 Lo | et a ee e
(iS hs oa . : vf Judge’ 's signature | o
City and state: _New York, NY Hon. Henry B. Pitman, U.S. Magistrate Judge

 

 

Printed name and title

 
.Case 1:18-cr-00602-WHP Document 48-6 Filed 07/18/19 Page 2 of 80

AO 93 (Rey. 01/09) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:

 

 

 

Inventory made in the presence of :

 

Inventory of the property taken and name of any person(s) seized:

 

 

Certification

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant .
to the Court.

 

Date:

Executing officer’s signature
gn

 

Printed name and title

 

 

 
Case 1:18-cr-O0602-WHP Document 48-6 Filed 07/18/19 Page 3 of 80

Attachment A
I. Devices to be Searched

The devices to be searched (the “Subject Devices”) are described as:

a. Subject Device-I: A black and red USB drive with a white label that says “Tracking
#: 180208140208.”

b. Subject Device-2: <A silver DVD with a white label that reads “Cohen —
2018.03.07.”

c. Subject Device-3: A white DVD labelled “2-28-18 Cohen SW Returns — Google
and 1&1.” - _

IL. Review of ESI on the Subject Devices

Law enforcement personnel (including, in addition to law enforcement officers and agents,
and depending on the nature of the ESI and the status of the investigation and related proceedings,
attorneys for the government, attorney support staff, agency personnel assisting the government in
this investigation, interpreters, and outside vendors or technical experts under government control)
are authorized to review the ESI contained on the Subject Devices for evidence, fruits, and
instrumentalities of one or more violations of 52 U.S.C. §§ 30116(a)(1)(A) and 30109 MDA
(illegal campaign contributions) (the “Subject Offense”), as listed below:

a. Evidence relating to payments to Stephanie Clifford, Karen McDougal, or their
agents or legal representatives, including any nondisclosure agreements and related
documents, and any communications related to such agreements.

b. Evidence of communications involving Michael Cohen, Donald Trump and/or
agents or associates of the Trump Campaign about Stephanie Clifford or Karen
McDougal, or payments to Stephanie Clifford or Karen McDougal.

c. Evidence of communications with American Media, Inc., David Pecker, and/or
Dylan Howard about Donald Trump, the Trump Campaign, Stephanie Clifford,
and/or Karen McDougal.

d. Evidence relating to Cohen’s role in the Trump Campaign, and coordination or

consultation with the Trump Campaign.

 
Case 1:18-cr-O0602-WHP Document 48-6 Filed 07/18/19 Page 4 of 80

e. Evidence of communications with Donald Trump and/or agents or associates of the
Trump Campaign about the Access Hollywood tape.

f. Evidence relating to Cohen’s knowledge of the campaign finance laws, campaign
contribution reporting requirements, and campaign contribution limits.

g. Evidence indicating Michael Cohen’s intent with respect to the Subject Offense,
including whether the payment to Clifford and any similar payments were made to

influence the Presidential election.

 

 
_____Phgpertuto be-searched EmatrSearch-Warrgnts. See Attachment A
“There bec Aten ie. Deveers

Case 1:18-cr-O0602-WHP Document 48-6 Filed 07/18/19 . Page 5 of 80
AO 106 (Rev. 06/09) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the

Southern District of T 8 A G 9 gen
In the Matter of the Search of M Q

(Briefly describe the property to be searched
or identify the person by name and address)

 

Case No.
Three Electronic Devices, See Attachment A

ee ee ee

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

 

 

   

located in the Southern District of New York , there is now concealed (identify the
person or describe the property to be seized):

 

PLEASE SEE ATTACHED AFFIDAVIT AND RIDER.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
M evidence of a crime;
[ contraband, fruits of crime, or other items illegally possessed;
[ property designed for use, intended for use, or used in committing a crime;
[ a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
52 USC 30116(a)(1)(A), 30109 IIlegal campaign contributions

(d)(1)(A)(1)

The application is based on these facts:

PLEASE SEE ATTACHED AFFIDAVIT AND RIDER.

mM Continued on the attached sheet.

a Delayed notice of _ 30 days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

 

  
   

Ligh td iy eg
ted name and title *

Sworn to before me and signed in my presence. Boh

 

a oy ls 8 ae |
Date: bf~ an in OS PP A baw get tl {Cae e ae Loe 2!
‘ a st Judge's signature (iS :

City and state: 4/47 4&~ fERL, Whe we epee Hon. Henry, 8 Pitman, us Ma agistrate Judge

 

 

» Printed name and wifle

 
Case 1:18-cr-O0602-WHP Document 48-6 Filed 07/18/19 Page 6 of 80

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

In the Matter of the Application of the United | TO BE FILED UNDER SEAL
States Of America for a Search Warrant for Three }

Electronic Devices, USAO Reference No | Agent Affidavit in Support of
2018R00127 Application for a Search Warrant

bet en ee ee ee

SOUTHERN DISTRICT OF NEW YORK) ss.:

Special Agent a of the United States Attorney’s Office for the Southern

 

 

District of New York (“USAO”), being duly swom, deposes and says:
I. Introduction

A. Affiant

1. Ihave been a Special Agent with the USAO since August 2016. I previously served
as a Special Agent with the United States Department of Labor Inspector General from May 2011
to August 2016. In the course of my experience and training in these positions, I have participated
in criminal investigations into federal offenses involving a wide array of financial crimes,
including frauds on financial institutions, and have been involved in investigations involving
violations of campaign finances laws and regulations. I also have training and experience
executing search warrants, including those authorizing the search of email accounts and electronic
devices.

2. I make this Affidavit in support of an application pursuant to Rule 41 of the Federal
Rules of Criminal Procedure for a warrant to search the electronic devices specified below (the
“Subject Devices’) for the items and information described in Attachment A. This affidavit is
based upon my personal knowledge; my review of documents and other evidence; my
conversations with other law enforcement personnel; and my training, experience and advice

received concerning the use of computers in criminal activity and the forensic analysis of

2

 
Case 1:18-cr-O0602-WHP Document 48-6 Filed 07/18/19 Page 7 of 80

electronically stored information (“ESI”). Because this affidavit is being submitted for the limited
purpose of establishing probable cause, it does not include all the facts that I have learned during
the course of my investigation. Where the contents of documents and the actions, statements, and
conversations of others are reported herein, they are reported in substance and in part, except where
otherwise indicated. |

B. Prior Warrants and the Subject Devices

3, The USAO and the Federal Bureau of Investigation (“FBI”) have been

 

investi gating, among other things, a scheme by Michael Cohen to defraud multiple banks. Cohen
is an attorney who currently holds himself out as the personal attorney for President Donald Trump,
and who previously served for over a decade as an executive in the Trump Organization, an
international conglomerate with real estate and other holdings.

4, In connection with an investigation then being conducted by the Office of the
Special Counsel (“SCO”), the FBI sought and obtained from the Honorable Beryl A. Howell, Chief
United States District Judge for the District of Columbia, three search warrants for emails and
other content information associated with two email accounts used by Cohen, and one search
warrant for stored content associated with an iCloud account used by Cohen. Specifically:

a. On or about July 18, 2017, the FBI sought and obtained a search warrant for
emails in the account| 2email.com (the “Cohen Gmail Account”) sent or received
between January 1, 2016 and July 18, 2017. This warrant, which is numbered 17-mj-00503, is
attached as Exhibit A (the “First Cohen Gmail Warrant”). |

b. On or about August 8, 2017, the FBI sought and obtained a search warrant
for content stored in the iCloud account associated with Apple ID I aenaitcom (the
“Cohen iCloud Account”). This warrant, which is numbered, 1’7-mj-00570, is attached as Exhibit

D (the “Cohen iCloud Warrant’).

 
Case 1:18-cr-O0602-WHP Document 48-6 Filed 07/18/19 Page 8 of 80

c. On or about November 13, 2017, the FBI sought and obtained a search
watrant for emails in the Cohen Gmail Account sent or received between June 1, 2015 and
November 13, 2017. This warrant, which is numbered 17-mj-00855, is attached as Exhibit B (the
“Second Cohen Gmail Warrant”).

d. On or about November 13, 2017, the FBI sought and obtained a search

warrant for emails in the account IT IG te “Cohen MDCPC Account”) sent or

received between the opening of the Cohen MDCPC Account! and November 13, 2017. This

 

warrant, which is numbered 17-mj-00854, is attached as Exhibit C (the “First Cohen MDCPC
Warrant’).

5. The SCO has since referred certain aspects of its investigation into Cohen to the
USAO, which is working with the FBI’s New York Field Office. As part of that referral, on or
about February 8, 2018, the SCO provided the USAO with all non-privileged emails and other
content information obtained pursuant to the First Cohen Gmail Warrant, Second Cohen Gmail
Warrant, and Cohen MDCPC Warrant. On or about March 7, 2018, the SCO provided the USAO
with all non-privileged content obtained pursuant to the Cohen iCloud Warrant.” A filter team
working with the SCO had previously reviewed the content produced pursuant to these warrants
for privilege.

6. On or about February 28, 2018, the USAO sought and obtained search warrants for

emails in Cohen Gmail Account and Cohen MDCPC Account, among other accounts, sent or

 

' Based on my review of this warrant and the affidavit in support of it, I know that the warrant did
not specify a time period, but the affidavit indicated that, pursuant to court order, the service
provider had provided non-content information for the Cohen MDCPC Account that indicated that
the account contained emails from the approximate period of March 2017 through the date of the
warrant. .

2 The SCO had previously provided a subset of this non-privileged content on or about February
2, 2018.

 
Case 1:18-cr-O0602-WHP Document 48-6 Filed 07/18/19 Page 9 of 80

received between November 14, 2017 and February 28, 2018. These warrants, which are both
numbered 18 Mag. 1696, are attached as Exhibits E (the “Third Cohen Gmail Warrant’’) and F (the
“Second Cohen MDCPC Warrant’), respectively. The content produced pursuant to these

warrants is being reviewed for privilege by an SDNY filter team.

7. The search warrants described above are referred to collectively herein as the “Prior
Warrants.”

8. The returns of the Prior Warrants are presently contained on three electronic

 

devices. In particular:

a. Subject Device-I: The non-privileged emails and content returned in
response to the First Cohen Gmail Warrant, the Second Cohen Gmail Warrant, and the First Cohen
MDCPC Warrant are contained on Subject Device-1, which is particularly described as a black
and red USB drive with a white label that says “Tracking #: 180208140208.”

b. Subject Device-2: The non-privileged content returned in response to the
Cohen iCloud Warrant is contained on Subject Device-2, which is particularly described as one
silver DVD with a white label that reads “Cohen — 2018.03.07.”

c. Subject Device-3: The content returned in response to the Third Cohen
Gmail Warrant and the Second Cohen MDCPC Warrant is contained on Subject Device-3, which
is particularly described as one white DVD labelled “2-28-18 Cohen SW Returns — Google and
1&1.”

9. The Subject Devices are presently located in the Southern District of New York.

C. The Subject Offenses

10. The affidavits in support of the Prior Warrants describe evidence of several
different courses of conduct by Cohen, including, among other things, false statements to financial

institutions relating to the purpose of an account he opened in the name of Essential Consultants

5

 
Case 1:18-cr-O0602-WHP Document 48-6 Filed 07/18/19 Page 10 of 80

LLC and the nature of funds flowing into that account; false statements and fraudulent omissions
by Cohen in connection with this attempt to refinance his debts with certain financial institutions;
and activities undertaken by Cohen on behalf of certain foreign persons or foreign entities without
having registered as a foreign agent. The Prior Warrants accordingly define the evidence to be
seized by reference to subject offenses and specific categories of information related to these

courses of conduct. The subject offenses in the Prior Warrants are summarized as follows:

 

 

 

 

Exhibit Warrant Subject Offenses in Prior Warrant
A First Cohen Gmail 18 U.S.C. §§ 371 (conspiracy to defraud the United States), 1005 (false
Warrant bank entries), 1014 (false statement to financial institution), 1343 (wire

fraud), 1344 (bank fraud), 1956 (money laundering), 951 (acting as an
unregistered foreign agent), and 22 U.S.C. §§ 611 et seg. (Foreign Agents
Registration Act CFARA”))

B Second Cohen Gmail 18 U.S.C. §§ 371 (conspiracy to defraud the United States), 1005 (false
Warrant bank entries), 1014 (false statement to financial institution), 1343 (wire
fraud), 1344 (bank fraud), 1956 (money laundering), 951 (acting as an
unregistered foreign agent), and 22 U.S.C. §§ 611 et seg. FARA)

Cc Cohen MDCPC Warrant | 18 U.S.C. §§ 371 (conspiracy to defraud the United States), 1005 (false
bank entries), 1014 (false statement to financial institution), 1343 (wire
fraud), 1344 (bank fraud), 1956 (money laundering), 951 (acting as an
unregistered foreign agent), and 22 U.S.C. §§ 611 et seg. (FARA)

D Cohen iCloud Warrant 18 U.S.C. §§ 1014 (false statement to financial institution), 1344 (bank
fraud), 1956 (money laundering), 951 (acting as an unregistered foreign
agent), and 22 U.S.C. §§ 611 et seg. (FARA)

E Third Cohen Gmail 18 U.S.C. §§ 371 (conspiracy to commit offense or to defraud the United
Warrant States), 1005 (false bank entries), 1014 (false statements to financial.
institution), 1343 (wire fraud), 1344 (bank fraud)

F Second Cohen MDCPC 18 U.S.C. §§ 371 (conspiracy to commit offense or to defraud the United
Warrant States), 1005 (false bank entries), 1014 (false statements to financial
institution), 1343 (wire fraud), 1344 (bank fraud)

 

 

 

 

 

 

 

 

 

 

11. Based on my participation in this investigation, including my review of documents
obtained pursuant to subpoena and court order, my conversations with witnesses and review of

reports of conversations with witnesses, and my review of publicly available information, I have

 

3 On or about February 28, 2018, the USAO sought and obtained a Rule 41 warrant, authorizing it
to expand its search of the email returns for the warrants attached as Exhibits A-C (the First Cohen
Gmail Warrant, Second Cohen Gmail Warrant, and First Cohen MDCPC Warrant) for additional
offenses not authorized in the original warrants for those accounts. The below chart therefore lists
both the subject offenses listed in the original warrants for these accounts and the subject offenses
authorized in the February 28, 2018 warrant.

 
Case 1:18-cr-O0602-WHP Document 48-6 Filed 07/18/19 Page 11 of 80

learned of evidence of an additional Subject Offense committed by Cohen, described below, which
was not listed in the Prior Warrants.’

12. Iam therefore requesting authority to expand the search of the returns of the Prior
Warrants, as contained on the Subject Devices, for evidence related to the additional Subject
Offense. As set forth below, in addition to the categories of evidence already described in the
Prior Warrants, there is probable cause to believe that the Subject Devices contain evidence of

violations of 52 U.S.C. §§ 30116(a)(1)(A) and 30109(d)(1)(A)(1) (illegal campaign contributions)

 

(the “Subject Offense”).°

II. Probable Cause Regarding the Subject Offense

13. As set forth above, the USAO and the FBI have been investigating, among other
things, a scheme by Michael Cohen to defraud multiple banks. During the course of this
investigation, the USAO and FBI have obtained evidence that Cohen has also committed a criminal
violation of the campaign finance laws by making an excessive in-kind contribution to the
presidential election campaign of then-candidate Donald Trump in the form ofa $130,000 payment
to Stephanie Clifford, an individual who was rumored to have had an extramarital affair with
Trump, in exchange for her agreement not to disclose that alleged affair. As set forth below, there
is probable cause to believe that this payment was intended to keep Clifford from making public
statements about the rumored affair on the eve of the 2016 presidential election, and thus

constitutes a campaign contribution in excess of the applicable limit.

 

4 As set forth below, I base this application in part on my review of emails and text messages
obtained pursuant to the Prior Warrants. Each of the cited emails or texts messages is either
responsive to the applicable Prior Warrant and/or was discovered in plain view during a review of
the emails or texts returned pursuant to the applicable Prior Warrant.

> The Prior Warrants describe categories of information that likely encompass evidence of the
additional Subject Offense. Nevertheless, in an abundance of caution, I am seeking explicit
authorization to search the Subject Devices for evidence of the Subject Offense.

7

 
Case 1:18-cr-O0602-WHP Document 48-6 Filed 07/18/19 Page 12 of 80

14. From my review of public sources, I have learned the following:

a. In or around October 2011, there were rumors published on the gossip websites
TheDirty.com that Trump had had an extramarital affair with Clifford, an adult film actress whose
screen name is Stormy Daniels, in or around July 2006. In or about October 2011, Life & Style
Magazine, a tabloid sold in supermarkets, also published an article, based on the report in
TheDirty.com, alleging an affair had occurred between Trump and Clifford. Both Trump and

Clifford, through their representatives, issued denials in response to the articles.

 

b. Specifically, on or about October 11,201 1, Keith Davidson, who identified himself
as Clifford’s attorney, sent a cease and desist letter to TheDirty.com, demanding that the article
re garding Trump and Clifford be removed from the website. Additionally, on or about October
12, 2011, Cohen, who was then Executive Vice-President and Special Counsel to the Trump
Organization, stated to E/ News that “[t]he totally untrue and ridiculous story ... emanated from
a sleazy and disgusting website. .. . The Trump Organization and Donald J. Trump will be bringing
a lawsuit .. . [and] Mr. Trump and the Trump Organization would like to thank and commend
Stormy Daniels and her attorneys for their honesty and swift actions.”

. 15. On or about June 16, 2015, Trump formally launched his 2016 presidential
campaign. On or about May 4, 2016, Trump became the presumptive Republican Party nominee
for president, and on July 19, 2016, Trump officially became the nominee. Based on my review
of public sources, I have learned that while it does not appear that Cohen had an official title as
part of the Trump campaign, on multiple occasions Cohen made public statements on behalf of
Trump or his campaign. For instance, on or about August 18, 2016, Cohen appeared on CNN to

defend Trump’s polling numbers.

 
Case 1:18-cr-O0602-WHP Document 48-6 Filed 07/18/19 Page 13 of 80

16. On or about October 7, 2016, The Washington Post published online a video and
accompanying audio in which Trump referred to women in what the article described as “vulgar
terms” in a 2005 conversation with Billy Bush, who was then the host of Access Hollywood. The
following day, on October 8, 2016, Trump appeared in a video in which he stated, among other
things, “I’ve said and done things I regret and words released today on this more than a decade old
video are one of them. Anyone who knows me knows these words don’t reflect who I am. I said

it. I was wrong and I apologize.” Based on my review of public sources, I also know that

 

representatives of the Trump Campaign stated, in sum and substance, that the Access Hollywood
comment was an old and isolated incident.

17. Based on-my review of public sources, including an article published in Slate
magazine by a reporter who interviewed Clifford, that around this same time, in or about October
2016, Clifford was in discussions with ABC’s Good Morning America show and Slate magazine,
among other media sources, to provide these media outlets with her statement about her alleged
relationship with Trump. According to the article in Slate, which the author based on’
conversations with Clifford over the telephone and by text message, Clifford wanted to be paid for
her story or be paid by Trump not to disclose her accusation. As Cohen. summarized in a 2018
email obtained pursuant to the Cohen Email Warrants: “In October 2016, I was contacted by
counsel for Ms. Clifford stating that news outlets, including ABC News, were pursuing the 2011
story of an alleged affair between Mr. Trump and Ms. Clifford.”

18. From my review of telephone toll records® and information produced pursuant to

the iCloud Warrant and Cohen Email Warrants, I have learned that in the days following the Access

 

° My attribution of certain telephone numbers to certain individuals as described in this
affidavit is based on my review of the vCard (virtual contact file) obtained from Cohen’s telephone
pursuant to the iCloud Warrant.

 
Case 1:18-cr-O0602-WHP Document 48-6 Filed 07/18/19 Page 14 of 80

Hollywood video, Cohen exchanged a series of calls, text messages, and emails with Keith
Davidson, who was then Clifford’s attorney, David Pecker and Dylan Howard of American Media,
Inc. (“AMI”), the publisher of the National Enquirer,’ Trump, and Hope Hicks, who was then
press secretary for Trump’s presidential campaign. Based on the timing of these calls, and the
content of the text messages and emails, I believe that at least some of these communications
concerned the need to prevent Clifford from going public, particularly in the wake of the Access

Hollywood story. In particular, I have learned the following:

 

a. On October 8, 2016, at approximately 7:20 p.m., Cohen received a call from Hicks.
Sixteen seconds into the call, Trump joined the call, and the call continued for over four minutes.®
Based on the toll records that the USAO has obtained to date, I believe that this was the first call
Cohen had received or made to Hicks in at least multiple weeks, and that Cohen and Trump spoke
about once a month prior to this date — specifically, prior to this call on October 8, 2016, Cohen
and Trump had spoken once in May, once in June, once in July, zero times in August, and twice ,
in September.

b. Approximately ten minutes after the call ended, Hicks and Cohen spoke again for

about two minutes.

 

7 Pecker is President of AMI and, according to his own statements in public reports, a personal
friend of Trump. Howard is the chief content officer of AMI, who according to public records
reports directly to Pecker.

81 believe that Trump joined the call between Cohen and Hicks based on my review of toll
records. Specifically, I know that a call was initiated between Cohen’s telephone number and
Trump’s telephone number at the same time the records indicate that Cohen was talking to Hicks.
After the Cohen-Trump call was initiated, it lasted the same period of time as the Cohen-Hicks
call. Additionally, the toll records indicate a “-1” and then Trump’s telephone number, which,
based on my training and experience, means that the call was either transferred to Trump, or that
Trump was added to the call as a conference or three-way call participant. In addition, based on
my conversations with an FBI agent who has interviewed Hicks, I have learned that Hicks stated,
in substance, that to the best of her recollection, she did not learn about the allegations made by
Clifford until early November 2016. Hicks was not specifically asked about this three-way call.

10

 
Case 1:18-cr-O0602-WHP Document 48-6 Filed 07/18/19 Page 15 of 80

c. At 7:39 p.m., immediately after the second call with Hicks ended, Cohen called
David Pecker (as noted above, the President of American Media Inc., or AMI) and they connected
for thirty seconds. Approximately four minutes later, Cohen called Pecker again and they spoke
for more than a minute. Three minutes after ending his call with Pecker, Cohen received acall —
from Dylan Howard (as noted above, the Chief Content Officer of AMI), and they spoke for
approximately a minute. According to toll records, it does not appear that Cohen and Howard

spoke regularly prior to October 8, 2016, as it had been over a month since they had called each

 

other.

d. At 7:56 p.m., approximately eight minutes after his call with Howard ended, Cohen
called Hicks and they connected for two minutes. At approximately the same time this call ended,
Cohen received a call from Pecker, and they spoke for about two minutes. At 8:03 p.m., about
three minutes after ending his call with Pecker, Cohen called Trump, and they spoke for nearly
eight minutes.

e. At 8:39 p.m. and 8:57 p.m., Cohen received calls from Howard and spoke to him
for about four and six minutes, respectively. At 9:13 p.m., about ten minutes after Cohen and
Howard hung up from the second of these calls, Howard sent Cohen a text message that said:
“Keith will do it. Let’s reconvene tomorrow.” Based on my involvement in this investigation, I
believe that when Howard wrote “Keith,” he was referring to Keith Davidson, the attorney for
Stephanie Clifford. At 3:31 a.m., now on October 9, 2016, Cohen sent Howard a text message in
response that said: “Thank you.” Eight minutes later, Cohen sent Howard a text message that said:
“Resolution Consultants LLC. is the name of the entity I formed a week ago. Whenever you wake,

please call my cell.”

11

 
Case 1:18-cr-O0602-WHP Document 48-6 Filed 07/18/19 Page 16 of 80

f. The following day, on October 10, 2016, at 10:58 a.m., Howard sent a text message
to Cohen and Davidson, which stated: “Keith/Michael: connecting you both in regards to that
business opportunity. Spoke to the client this AM and they’re confirmed to proceed with the
opportunity. Thanks. Dylan. Over to you two.” At 12:25 p.m., Davidson sent Cohen a text message
that stated: “Michael — if we are ever going to close this deal — In my opinion, it needs to be today.
Keith.” Davidson and Cohen then spoke by phone for about three minutes. Based on my

participation in this investigation, I believe that when Howard wrote that the “client” was

 

“confirmed to proceed with the opportunity,” he was referring to Clifford’s agreement in principle
to accept money from Cohen in exchange for her agreement not to discuss any prior affair with
then-candidate Trump.”

g. Based on my review of records obtained pursuant to the Cohen Email Warrants, I
know that on or about October 10, 2016, Clifford and Davidson appear to have signed a “side letter
agreement” that stated it was an exhibit to a “confidential settlement agreement and mutual
release” between “Peggy Peterson” and “David Dennison.” The purpose of the document,
according to the agreement, was to define the “true name and identity” of persons named by
pseudonym in “confidential settlement agreement and mutual release.” The side letter agreement
specifies the identity of “Peggy Peterson” to be Clifford, but the space for “Dennison’s” identity
is blank. The agreement also includes a signature page for “Peterson,” “Dennison,” and their

attorneys. The signature page is signed by “Peterson” and his attorney, Davidson, but the

 

° As set forth below, AMI was also involved in a payment to model Karen McDougal.
However, because these communications were in close temporal proximity to the events involving
the negotiation of a payment to Clifford, the execution of the agreement with Clifford, and the
payment of money to Clifford, I believe that these communications were related to Clifford.
Additionally, based on my review of public statements by McDougal, I have learned that she
negotiated an agreement with AMI several months prior to these communications between Cohen
and Pecker, Howard, and Davidson.

12

 
Case 1:18-cr-00602-WHP Document 48-6 Filed 07/18/19 Page 17 of 80

document is unsigned by “Dennison” and his attorney. Based on my involvement in this
investigation, I believe that Davidson sent Cohen this partially-signed “side letter agreement” in
order to facilitate the closing of a deal between Davidson’s client and Cohen or his client on
October 10, 2016.

19. It appears that on October 13, 2016, and the days that followed, Cohen took steps
to complete a transaction with Davidson, including attempting to open an account from which

Cohen could transfer funds to Davidson. Specifically, from my review of toll records, information

 

obtained pursuant to the iCloud Warrant and Cohen Email Warrants, records maintained by First
Republic, as well as my participation in interviews with First Republic employees, I have learned.
the following:

a. Onthe morning of October 13, 2016, at 8:54 a.m., Cohen sent Pecker a text message
that stated: “I need to talk to you.” At 9:06 a.m., Pecker sent a text message to Cohen that stated,
“T called please call me back.” The tolls between Cohen and Pecker do not show a telephone call
between 8:54 a.m. and 9:06 a.m. However, based on my review of text messages, I have learned ©
that Cohen and Pecker communicate with each other over Signal, which is an encrypted
communications cellphone application that allows users to send encrypted text messages and make
encrypted calls.

b. At9:23 am., Cohen sent an email that stated “call me” to a banker at First Republic
Bank (“First Republic Employee-2”). The email attached documents from the Secretary of State
of Delaware indicating that Cohen had formed a limited liability company called “Resolution
Consultants LLC” on September 30, 2016. As noted above, “Resolution Consultants” is the name
of the entity that Cohen had told Howard he had formed recently after Howard said Davidson

would “do it.” At 10:44 a.m., Cohen called First Republic Employee-2 and told him, in sum and

13

 
Case 1:18-cr-O0602-WHP Document 48-6 Filed 07/18/19 Page 18 of 80

substance, that he needed an account in the name of “Resolution Consultants” opened immediately,
and that he did not want an address on the checks written out of the account. Later that day, another
employee at First Republic emailed Cohen account opening paperwork to complete. Cohen
returned the account opening documents partially completed, but failed to provide a copy of his
driver’s license or passport, and did not respond to the employee’s question of how he wanted to
fund the account. As a result, the account was never opened.

c. On October 17, 2016, Cohen incorporated Essential Consultants LLC in Delaware.

 

That same day, he filed paperwork to dissolve Resolution Consultants LLC.

20. Despite these steps taken by Cohen, it appears that the negotiation between Cohen
and Davidson was not progressing sufficiently fast enough for Davidson or his client, Clifford,
and they threatened to go public with Clifford’s allegations just days before the presidential
election. Specifically, based on my review of toll records, information obtained pursuant to the
iCloud Warrant, and public sources, I know the following:

a. According to an article in The Washington Post, which quoted emails sent from
Cohen’s email account hosted by the Trump Organization, on October 17, 2016, Davidson emailed
Cohen and threatened to cancel the aforementioned “settlement agreement” by the end of the day
if Cohen did not complete the transaction." According: to ‘the article, Davidson sent Cohen a
second email later in the day that stated in part, “Please be advised that my client deems her
settlement agreement canceled and void.” At 4:00 p.m. that day, Cohen called Davidson and they

spoke for over five minutes.

 

10 Due to the partially covert nature of the investigation to this date, the Government has not
requested documents from the Trump Organization or Davidson, and thus does not possess the
email referenced in this article.

14

 
Case 1:18-cr-O0602-WHP Document 48-6 Filed 07/18/19 Page 19 of 80

b. Cohen’s 4:00 p.m. call with Davidson and/or Davidson’s threats to cancel the
“settlement agreement” appear to have touched offa flurry of communications about the settlement
agreement and whether Clifford would go public. Specifically:

1. At 4:43 p.m., Howard sent Cohen a text message that stated: “I’m told
they’re going with DailyMail. Are you aware?’ One minute later, Cohen responded: “Call me.”
Based on my involvement in this investigation, I understand Howard’s text to mean that he heard

that Clifford was going to take her story of an extramarital affair with Trump to the Daily Mail, a

 

tabloid newspaper.

il. At 4:45 p.m., Howard called Cohen and they spoke for over two minutes.
Moments later, Davidson and Cohen spoke for about two minutes.

iii. At 5:03 p.m., Cohen attempted to call Trump, but the call only lasted eight
seconds. This was Cohen’s first call after he spoke with Davidson.
Iv. At 5:25 p.m., Cohen texted Howard, stating: “Well???”

Vv. At 6:44 p.m., Howard responded to Cohen’s text, stating: “Not taking my
calls.” Cohen responded one minute later: “You’re kidding. Who are you trying to reach?”
Howard responded one minute later: “The ‘agent.’ Based on my involvement in this
investigation, [ understand Howard’s text messages to mean that he attempted to contact Davidson
about the matter involving Clifford, but that Davidson was not taking Howard’s calls.

vi. At 6:49 p.m., Cohen called Howard and they spoke for nearly four minutes.

c. The following day, on October 18, 2016, TheSmokingGun.com, a website that

publishes legal documents and mugshots, published an article called: “Donald Trump and the Porn
Superstar,” which alleged that Trump had an extramarital affair with Clifford. However, the

article noted that Clifford had declined to comment.

15

 
Case 1:18-cr-00602-WHP Document 48-6 Filed 07/18/19 Page 20 of 80

21. On or about October 25, 2016, the communications between Cohen, Davidson,
Howard and Pecker picked up again, apparently concerning a transaction involving Clifford.
Specifically, based on my review of toll records, information obtained pursuant to the Cohen Email
Warrants and iCloud Warrant, as well as my review of public sources, [have learned the following:

a. On October 25, 2016, at 6:09 p.m., Howard sent Cohen a text message stating:
“Keith calling you urgently. We have to coordinate something on the matter he’s calling you about

or its [sic] could look awfully bad for everyone.” One minute later, Davidson sent Cohen a text

 

message stating “Call me.” Cohen and Davidson called each other several times over the next half
hour but appear not to have connected. At 6:42 p.m., Cohen and Davidson spoke for about eight
minutes. At 7:11 p.m., they spoke for another two minutes.

b. The next morning, on or about October 26, 2016, at 8:26 a.m., Cohen called Trump
and spoke to him for approximately three minutes. At 8:34 a.m., Cohen called Trump again and
connected for a minute and a half.

c. At approximately 9:04 a.m.—less than thirty minutes after speaking with Trump—
Cohen sent two emails to the person who had incorporated Resolution Consultants and Essential
Consultants for him, and stated “can you send me asap the filing receipt” and then, in the second
email, “for Essential Consultants LLC.” That person responded with the filing receipt two minutes
later at 9:06 a.m. and with the certification of formation 23 minutes later, at 9:27 a.m.

d. Shortly after that, Cohen contacted First Republic Employee-2 and told him, in sum

_and substance, that he decided not to open an account in the name of “Resolution Consulting” and
instead would be opening a real estate consulting company in the name of “Essential Consultants.”
Cohen told First Republic Employee-2 that he was at Trump Tower, and wanted to go to a First

Republic branch across the street to open the account, so First Republic Employee-2 called, a

16

 
Case 1:18-cr-00602-WHP Document 48-6 Filed 07/18/19 Page 21 of 80

preferred banker at that branch (“First Republic Employee-1”), to assist Cohen. At 11:00 a.m.,
First Republic Employee-1 called Cohen. I know from my participation in an interview with First
Republic Employee-1, that around the time of the call he went to Cohen’s office in Trump Tower—
on the same floor as the Trump Organization—and went through account opening questions,
including know your customer questions, with Cohen. In response to a series of know-your-
customer questions about the purpose of the account—the answers to which First Republic

Employee-1 entered into a form—Cohen stated, in sum and substance, that he was opening

 

Essential Consultants as a real estate consulting company to collect fees for investment consulting
work, and all of his consulting clients would be domestic individuals based in the United States.
Based on my review of records obtained from First Republic, it appears that this account (the
“Fssential Consultants Account”) was created at a time between 11:00 a.m. and 1:00 p.m.

e. At 1:47 p.m., Cohen called Davidson and they spoke for approximately two
minutes. At approximately 1:49 p.m., Davidson emailed Cohen wiring instructions for an attorney
client trust account at City National Bank.

f. After the Essential Consultants Account was opened on October 26, 2016, Cohen
transferred $131,000 from a home equity line of credit that Cohen had at First Republic to the
Essential Consultants Account. Following the transfer, at approximately 4:15 p.m. on October 26,
2016, First Republic Employee-2’s assistant emailed Cohen at his Trump Organization email
address to tell him that the funds had been deposited into the Essential Consultants Account.
Cohen forwarded that email to the Cohen Gmail Account and then forwarded it to Davidson.

g. At 6:37 p.m., Cohen asked Pecker by text message, “Can we speak? Important.”
Cohen called Pecker at 6:49 p.m. and connected for thirty seconds. At 6:57 p.m., Cohen sent

Howard a text message, stating: “Please call me. Important.” Cohen called Howard at 7:00 p.m.

17

 
Case 1:18-cr-O0602-WHP Document 48-6 Filed 07/18/19 Page 22 of 80

and connected for about thirty seconds. At 7:06 p.m., Cohen called Pecker again and they spoke
for nearly thirteen minutes. At 7:24 pm, Howard sent a text message to Cohen that: “He said
he’d call me back in 20 minutes. I told him what you are asking for his [sic] reasonable. I'll get
it sorted.” Approximately an hour later, at 8:23 p.m., Howard told Cohen by text message to
“check your Gmail for email from my private account.” In an email sent at 8:23 p.m. by Howard.
to Cohen and Davidson, with the subject line “Confirmation,” Howard stated, “Thank you both

for chatting with me earlier. Confirming agreement on: - Executed agreement, hand-signed by

 

Keith’s client and returned via overnight or same-day FedEx to Michael, - Change of agreement
to reflect the correct LLC, - Transfer of funds on Thursday AM to be held in escrow until receipt
of agreement.” After receiving that email, at approximately 8:27 p.m., Cohen asked Howard by
text message, “Can you and David [Pecker] give mea call.” Howard promptly responded: “David
is not around I think. Ill call.” At 8:28 p.m., Howard called Cohen and they spoke for three
minutes.

22. On October 27, 2016, Cohen made a payment to Davidson of $130,000—with the
funds intended for Clifford—for the purpose of securing her ongoing silence with respect to the
allegations that she had an extramarital affair with Trump. Specifically, based on my review of
toll records, bank records, and information obtained pursuant to the iCloud Warrant and Cohen
Email Warrants, I have learned the following:

a. At 9:47 a.m., Cohen sent Davidson an email, stating: “Keith, kindly confirm that
the wire received today, October 27, 2016 shall be held by you in your attorney’s trust account
until such time as directed for release by me, in writing. Additionally, please ensure that all
paperwork contains the correct name of Essential Consultants LLC. I thank you in advance for

your assistance and look forward to hearing from you later.”

18

 
Case 1:18-cr-O0602-WHP Document 48-6 Filed 07/18/19 Page 23 of 80

b. At approximately 10:01 a.m., according to records provided by First Republic
Bank, Cohen completed paperwork to wire $130,000 from the Essential Consultants Account—
which had been funded a day prior from Cohen’s home equity line of credit—to the attorney client
trust account at City National Bank that Davidson had specified in the wiring instructions he sent
to Cohen. The wire transfer was made shortly thereafter.

c. At 10:02 am., Davidson responded to Cohen’s email from 9:47 a.m., stating: “I

confirm that I will work in good faith & that no funds shall be disbursed unless & until the plaintiff

 

personally signs all necessary settlement paperwork, (the form of which will match the prior
agreement). The settlement docs will name the correct corporation, (Essential Consultants LLC).
Plaintiff's signature will be notarized and returned to you via FedEx. Only after you receive FedEx
will I disburse. Fair?”

d. At 10:50 a.m., First Republic Employee-1 sent Cohen an email confirming that the
payment had been sent and providing him with the wire number.

23. On October 28, 2016, and the days that followed, Cohen finalized the transaction
with Davidson. Specifically, based on my review of toll records, information obtained pursuant
to the iCloud Warrant, public sources, and bank records, I know the following:

a. On October 28, 2016, at 11:48 a.m., Cohen spoke to Trump for approximately five
minutes. Beginning at 1:21 p.m., Cohen attempted a series of phone calls to Davidson, Pecker,
and Howard throughout the day, although it appears he may only have connected with Howard.

b. Later that day, at approximately 7:01 p.m., Davidson stated to Cohen by text
message that “all is AOK. I should have signed, notarized docs on Monday. You should have
them on Tuesday.” Cohen thanked him and said “I hope we are good.” Davidson responded, “I

assure you. We are very good.” Howard also texted Cohen at 7:08 p.m., “Keith [Davidson] says

19

 
Case 1:18-cr-O0602-WHP Document 48-6 Filed 07/18/19 Page 24 of 80

we are good.” Cohen then responded “OK” to Howard and “Excellent” to Davidson. At
approximately 10:30 p.m., Cohen spoke to Hicks for three minutes.

c. On October 31, 2016, Cohen called Howard at 8:22 p.m. and they spoke for over
three minutes. At 8:32 p.m., Cohen received text messages from both Howard and Davidson.
Howard said: “You’ll have paperwork tomorrow says KD.” Davidson said: ““We are AOK. You
will be receiving a package tomorrow.” Cohen responded “Thank you” to Howard and “Thanks

Keith. Will call you then” to Davidson. From my involvement in this investigation, I believe

 

Davidson was referring to a signed nondisclosure agreement when he told Cohen that he would
receive a package.

d. Based on my review of court filings that became public in 2018, I have learned that
on or about October 28, 2016, “EC, LLC and/or David Dennison” entered into a “confidential
settlement agreement and mutual release” with “Peggy Peterson,” pursuant to which “Peterson”
agreed not to disclose certain “confidential information pertaining to [Dennison]” in exchange for
$130,000. The agreement provided that “EC, LLC” would wire the funds to “Peterson’s” attorney,
who would then transfer funds to “Peterson.” Cohen signed the agreement on behalf of “EC,
LLC.” The agreement stated that the address for “EC, LLC,” which was later referred to in the
agreement as “Essential Consultants, LLC,” was Cohen’s residence.

e. Consistent with the “confidential settlement agreement and mutual release,” on or
about November 1, 2016, Davidson transferred $96,645 from his attorney client trust account at
City National Bank to a bank account in Clifford’s name. The wire had the annotation “net
settlement.” On the same day, at approximately 9:48 a.m. Davidson sent Cohen a text message
with a picture of a FedEx delivery confirmation, stating that at approximately 9:09 a.m. a package

shipped by Davidson the previous day had arrived for Cohen at his Trump Organization

20

 
Case 1:18-cr-O0602-WHP Document 48-6 Filed 07/18/19 Page 25 of 80

address. On the same day, at approximately 6:14 p.m., Davidson sent Cohen an email with an
audio file attached and said “Give this a lesson [sic] and then call me.” The audio attachment was
titled “Stormy.mp3” and was a five-minute recording of Davidson interviewing Clifford about
recent public allegations made by an adult film star named Jessica Drake regarding her alleged
past affair with Trump; in the recording, Clifford explained the reasons she believed that Drake
was not credible. Less than an hour later, at approximately 7:05 p.m., Cohen called Trump, but it

appears that they did not connect. Cohen then called a telephone number belonging to Kellyanne

 

Conway, who at the time was Trump’s campaign manager. They did not connect. At
approximately 7:44 p.m., however, Cohen received a return call from Conway, which lasted for
approximately six minutes.

24. On November 4, 2016, just three days after the Clifford transaction was completed
and just four days before the presidential election, the Wall Street Journal published an article
alleging that the National Enquirer had “Shielded Donald Trump” from allegations by Playboy
model Karen McDougal that she and Trump had an affair. The article alleged that AMI had agreed
to pay McDougal to bury her story. McDougal, like Clifford, had been represented by Davidson.
Based on my review of toll records, information obtained pursuant to the Cohen Email Warrants
and iCloud Warrant, and public sources, it appears that Cohen spoke frequently to Davidson,
Howard, Pecker, and Hicks around the time of this article’s publication—just days before Election
Day—about the importance of preventing the McDougal and Clifford stories from gaining national
traction. Specifically, I have learned the following:

a. Between 4:30 and 8:00 p.m. on November 4, Cohen communicated several times
with Howard, Pecker and Davidson. For instance, at approximately 4:49 p.m., Cohen sent Howard

a text message with a screenshot of an email forwarded to him by another Trump Organization

21

 
Case 1:18-cr-0O0602-WHP Document 48-6 Filed 07/18/19 Page 26 of 80

lawyer. The forwarded email was from a Wall Street Journal reporter, and asked for comment
from Trump and/or the campaign on the story. Cohen also spoke with Hicks several times,
including shortly before and/or after calls with Pecker, Howard and Davidson. Indeed, at
approximately 7:33 p.m., using two different cellphones subscribed to him, Cohen appears to have
been talking to Davidson and Hicks at the same time.

b. At approximately 8:51 p.m., Cohen sent Howard a message, stating: “She’s being

really difficult with giving Keith a statement. Basically went into hiding and unreachable.” One

 

minute later, Howard responded: “I’ll ask him again. We just need her to disappear.” Cohen
responded, “She definitely disappeared but refuses to give a statement and Keith cannot push her.”
At approximately 8:55 p.m., Howard responded to Cohen’s text: “Let’s let the dust settle. We don’t
want to push her over the edge. She’s on side at present and we have a solid position and a plausible
position that she is rightfully employed as a columnist.” Based on my involvement in this
investigation, I believe Cohen and Howard were referring to Karen McDougal when they were
discussing “she” and “her.” Additionally, I believe Howard’s statement that “we have ...a
plausible position that she is rightfully employed as a columnist” was ateference to the fact that
AMI had given McDougal payments for her role as a purported columnist for the company.

c. At approximately 8:58 p.m. on November 4, 2016, Howard attempted to reassure
Cohen about the effect of the forthcoming Wall Street Journal article, texting, “I think it’11 be ok
pal. I think it’ll fade into the distance.” Cohen responded, “He’s pissed.” Howard wrote back,
“I’m pissed! You’re pissed. Pecker is pissed. Keith is pissed. Not much we can do.” Based on
my involvement in this investigation, I believe Cohen was referring to Trump when he stated “he’s

pissed.” Cohen asked Howard at approximately 9:00 p.m. how the Wall Street Journal could

22

 
Case 1:18-cr-O0602-WHP Document 48-6 Filed 07/18/19 Page 27 of 80

publish its article if “everyone denies.” Howard responded, “Because there is the payment from
AML. It looks suspicious at best.”

d. At approximately 9:03 p.m., Hicks called Cohen and they spoke for two minutes.
At approximately 9:11 p.m., Cohen called Howard and spoke to him for five minutes. At
approximately 9:15 p.m., Hicks called Cohen and they spoke for nearly seven minutes. Again,
Cohen used different phones for these two calls, such that he appears to have been on both calls

for about a minute of overlap. At approximately 9:32 p.m., Cohen texted Pecker, “The boss just

 

tried calling you. Are you free?” A minute later, Cohen texted Howard, “Is ‘there a way to find
David quickly?”

e. At approximately 9:50 p.m., the Wall Street Journal article was published online.
Howard and Hicks both sent web links for the article to Cohen. Over the next half hour, Cohen
and Howard exchanged several text messages commenting on how the story came across. The next
morning on November 5, 2016, at approximately 7:35 a.m., Cohen texted Hicks, “So far I see only
6 stories. Getting little to no traction.” Hicks responded, “Same. Keep praying! It’s working!”
Cohen wrote back, “Even CNN not talking about it. No one believes it and if necessary, I have a
statement by Storm denying everything and contradicting the other porn stars statement. I wouldn’t
use it now or even discuss with him as no one is talking about this or cares!” Based on my
involvement in this investigation, I believe Cohen was referring to the above-referenced recorded
audio statement by Clifford that he obtained from Davidson, and was stating that such a statement
could be used to influence potential negative media relating to Trump, but was unnecessary at that
time. Based on a text message from Hicks to Cohen, I believe that later that morning, Pecker

spoke to Trump.

23

 
Case 1:18-cr-O0602-WHP Document 48-6 Filed 07/18/19 Page 28 of 80

25. | Onor about November 8, 2016, Trump won the election for President of the United
States. |

26. On or about January 12, 2018, the Wall Street Journal first reported that Cohen
arranged a payment to Clifford. On or about January 22, 2018, Common Cause, a sovernment
watchdog group, filed a complaint with the Federal Election Commission, alleging that Cohen had
violated campaign finance laws by making the payment to Clifford. Based on my review public

sources following that report, as well as emails obtained pursuant to the Cohen Email Warrants, I

 

have learned the following:

a. On or about January 23, 2018, the day after Common Cause filed its complaint,
Cohen began emailing himself drafts of statements describing his payment to Clifford.
Additionally, on January 23, 2018, Cohen emailed the following draft of that statement to an

individual who appears to be writing a book on Cohen’s behalf:

In October 2016, I was contacted by counsel for Ms. Clifford stating that
news outlets, including ABC news, were pursuing the 2011 story of an
alleged affair between Mr. Trump and Ms. Clifford. Despite the fact that
both parties had already denied the allegation, as Mr. Trump’s longtime
special counsel and protector, I took it upon myself to match the offer and
keep the story from breaking. \ knew the allegation to be false, but J am
also a realist who understands that just because something is false doesn’t
mean that it doesn’t create harm and damage. I could not allow this to
occur. I negotiated a non-disclosure agreement with Ms. Clifford’s
counsel and tendered the funds. I did this through my Delaware LLC and
transferred personal funds to cover the agreement. I was not reimbursed
any monies from Mr. Trump, the Trump Organization, any third party or
the Presidential campaign. At no point did J ever advise Mr. Trump of my
communications or actions regarding this agreement. As outlandish and
unusual as this may appear, the Trumps have been like family to me for
over a decade. It’s what you do for family.

(Emphasis added.) Based on my involvement in this investigation, I believe that the above email
is an acknowledgement that the allegation of the affair had existed for some time (“...the 2011

story...”), but that Cohen was motivated to “keep the story from breaking” again in October 2016.

24

 
Case 1:18-cr-O0602-WHP Document 48-6 Filed 07/18/19 Page 29 of 80

b. On or about February 13, 2018, Cohen said in a statement to The New York Times
that “Neither the Trump Organization nor the Trump campaign was a party to the transaction with
Ms. Clifford. The payment to Ms. Clifford was lawful, and was not a campaign contribution or a
campaign expenditure by anyone.” Cohen declined to answer follow-up questions including
whether Trump had been aware of the payment, why Cohen made the payment, or whether similar

payments had been made to other people.

c. Onor about February 14, 2018, Cohen was asked by The New York Times whether

 

Trump had reimbursed him, whether he and Trump had made any arrangement at the time of the
payment, or whether he had made payments to other women. Cohen stated in response, “T can’t
get into any of that.” On or about February 14, 2018, Cohen also stated to The Washington Post
that: “In a private transaction in 2016, I used my own personal funds to facilitate a payment of
$130,000 to Ms. Stephanie Clifford. Neither the Trump Organization nor the Trump campaign
was a party to the transaction with Ms. Clifford, and neither reimbursed me for the payment, either
directly or indirectly.”

d. On or about March 9, 2018, Cohen stated to ABC News that “the funds were taken
from my home equity line and transferred internally to my LLC account in the same bank.”

27. Accordingly, for the foregoing reasons, there is probable cause to believe that

Cohen committed violations of the Subject Offense by making an in-kind contribution to Trump
or the Trump campaign in the form of a $130,000 payment to Clifford on the eve of the election.
Indeed, while he denies having given an unlawful contribution, in his own statements Cohen has
admitted that he paid $130,000 of his “personal funds” to Clifford and that the payment occurred
less than two weeks before the election, as Trump was facing negative media allegations about

his behavior toward women, even though allegations of an affair between Trump and Clifford

25

 
Case 1:18-cr-O0602-WHP Document 48-6 Filed 07/18/19 Page 30 of 80

existed since 2011. In addition, the communication records set forth above make evident that
Cohen communicated with members of the Trump campaign about his ne gotiation with
Clifford’s attorney and the need to preclude Clifford from making a statement that would have
reflected negatively on the candidate in advance of the forthcoming election.

28. Therefore, there is probable cause to believe that a search of the Subject Devices
will reveal evidence, fruit and instrumentalities of the Subject Offenses, including the following:

a. Evidence relating to payments to Stephanie Clifford, Karen McDougal, or

 

their agents or legal representatives, including any nondisclosure agreements and related
documents, and any communications related to such agreements.

b. Evidence of communications involving Michael Cohen, Donald Trump
and/or agents or associates of the Trump Campaign about Stephanie Clifford or Karen McDougal,
or payments to Stephanie Clifford or Karen McDougal.

C. Evidence of communications with American Media, Inc., David Pecker,
and/or Dylan Howard about Donald Trump, the Trump Campaign, Stephanie Clifford, and/or
Karen McDougal.

d. Evidence relating to Cohen’s role in the Trump Campaign, and coordination
or consultation with the Trump Campaign.

e. Evidence of communications with Donald Trump and/or agents or
associates of the Trump Campaign about the Access Hollywood tape.

f. Evidence relating to Cohen’s knowledge of the campaign finance laws,

campaign contribution reporting requirements, and campaign contribution limits.

26

 
Case 1:18-cr-O0602-WHP Document 48-6 Filed 07/18/19 Page 31 of 80

g. Evidence indicating Michael Cohen’s intent with respect to the Subject
Offense, including whether the payment to Clifford and any similar payments were made to
’ influence the Presidential election.

III. Procedures for Searching ESI
A. Review of ESI

29. Law enforcement personnel (including, in addition to law enforcement officers and

agents, and depending on the nature of the ESI and the status of the investigation and related

 

proceedings, attorneys for the government, attorney support staff, agency personnel assisting the
government in this investigation, interpreters, and outside vendors or technical experts under
government control) will review the ESI contained on the Subject Devices for information
responsive to the warrant.

30.  Inconducting this review, law enforcement personnel may use various methods to
locate evidence, fruits, and instrumentalities of the Subject Offense, including but not limited to
undertaking a cursory inspection of all emails, texts or files contained on the Subject Devices. This
method is analogous to cursorily inspecting all the files in a file cabinet in an office to determine
which paper evidence is subject to seizure. Although law enforcement personnel may use other
methods as well, particularly including keyword searches, I know that keyword searches and
similar methods are typically inadequate to detect all information subject to seizure. As an initial
matter, keyword searches work only for text data, yet many types of files commonly associated
with emails, including attachments such as scanned documents, pictures, and videos, do not store
data as searchable text. Moreover, even as to text data, keyword searches cannot be relied upon
to capture all relevant communications in an account, as it is impossible to know in advance all of _

the unique words or phrases that investigative subjects will use in their communications, and

27

 
Case 1:18-cr-O0602-WHP Document 48-6 Filed 07/18/19 Page 32 of 80

consequently there are often many communications in an account that are relevant to an
investigation but that do not contain any keywords that an agent is likely to search for.

IV. Conclusion and Ancillary Provisions

31. Based on the foregoing, I respectfully request the court to issue a warrant to seize
the items and information specified in Attachment A to this affidavit and to the Search and Seizure

Warrant.

32. In light of the confidential nature of the continuing investigation, and for the

 

reasons more fully set forth in the Accompanying Affidavit, I respectfully request that this affidavit

and all papers submitted herewith be maintained under seal until the Court orders otherwise.

   

Special Agent, USAO

Sworn to before me on
7th day of Apu, 2048 bla,

Oy

  

HON. HENRY Y. B, PITMAN
UNITED, S q A r ES MAGISTRATE UDGE

 

28

 
Case 1:18-cr-O0602-WHP Document 48-6 Filed 07/18/19 Page 33 of 80

Attachment A
I. Devices to be Searched

The devices to be searched (the “Subject Devices”) are described as:

a. Subject Device-1: A black and red USB drive with a white label that says “Trackin
#: 180208140208.”

b. Subject Device-2: A silver DVD with ‘a white label that reads “Cohen —
2018.03.07.”

c. Subject Device-3: A white DVD labelled “2-28-18 Cohen SW Returns — Google
and 1&1.” = _ -

II. Review of ESI on the Subject Devices

Law enforcement personnel (including, in addition to law enforcement officers and agents,
and depending on the nature of the ESI and the status of the investigation and related proceedings,
attorneys for the government, attorney support staff, agency personnel assisting the government in
this investigation, interpreters, and outside vendors or technical experts under government control)
are authorized to review the ESI contained on the Subject Devices for evidence, fruits, and
instrumentalities of one or more violations of 52 U.S.C. §§ 30116(a)(1)(A) and 30109(d)(1)(A)(1)
(illegal campaign contributions) (the “Subject Offense”), as listed below:

a. Evidence relating to payments to Stephanie Clifford, Karen McDougal, or their
agents or legal representatives, including any nondisclosure agreements and related
documents, and any communications related to such agreements.

b. Evidence of communications involving Michael Cohen, Donald Trump and/or
agents or associates of the Trump Campaign about Stephanie Clifford or Karen
McDougal, or payments to Stephanie Clifford or Karen McDougal.

c. Evidence of communications with American Media, Inc., David Pecker, and/or
Dylan Howard about Donald Trump, the Trump Campaign, Stephanie Clifford,
and/or Karen McDougal.

d. Evidence relating to Cohen’s role in the Trump Campaign, and coordination or

consultation with the Trump Campaign.

 
Case 1:18-cr-00602-WHP Document 48-6 Filed 07/18/19 Page 34 of 80

e. Evidence of communications with Donald Trump and/or agents or associates of the
Trump Campaign about the Access Hollywood tape. |

f. Evidence relating to Cohen’s knowledge of the campaign finance laws, campaign
contribution reporting requirements, and campaign contribution limits.

g. Evidence indicating Michael Cohen’s intent with respect to the Subject Offense,
including whether the payment to Clifford and any similar payments were made to

influence the Presidential election.

 

 
Case 1:18-cr-00602-WHP Document 48-6 Filed 07/18/19 Page 35 of 80

 

Exhibit A

 
Case 1:18-cr-O0602-WHP Document 48-6 Filed 07/18/19 Page 36 of 80

JUL 2.4 ani
UNITED STATES DISTRICT COURT Clerk, U.S. Districtang

for the Gankruptey Courts
District of Columbia

 

AO 93 (Rev. 11/13) Search and Seizure Warrant

In the Matter of the Search of
(Briefly describe the property to be searched
or identify the person by name and address)

INFORMATION ASSOCIATED WITH THE EMAIL
ACCOUNT acmai.com

Case: 1:17-M) 0050
Assigned To - Howe”. Ben A.
ssign, Date : 7/18/2
paserintion: Search and Seizure Warrant

SEARCH AND SEIZURE WARRANT

 

To:-Any-authorized law-enforcement-officer :
An application by a federal law enforcement officer or an attorney for the government requests the search

of the following person or property located in the Northern __ District of California
(identify the person or describe the property to be searched and give its location):

See Attachment A.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attachment B.

YOU ARE COMMANDED to execute this warrant on or before ___ August 1, 2017 _ (not to exceed 14 days)
M in the daytime 6:00 a.m, to 10:00 p.m.  Clat any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken,

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory

as required by law and promptly return this warrant and inventory to . __. Hon, Beryl A. Howell.
(United States Magistrate Judge)

C Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

Cl for days (not to exceed 30) +) until, the facts justifying, the later specific date of 4

Date and time issued: ud. [&, Lit Lf 2 fr LEV, Sipe Ce

 

 

— Judge's signature

City and state: Washington,DC Hon. Beryl A. Howell, Chief U.S. District Judge

 

 

Prinied name and title ~

oh

 
Case 1:18-cr-O0602-WHP Document 48-6 Filed 07/18/19 Page 37 of 80

AQ 93 (Rev 11/13) Search and Seizure Warrant (Page 2)

 

Return

 

‘Case No. — Date ‘and time warrant executed: Copy of warrant and inventory efi with:
[27m = COSOS ra 2017 316 pa, C-20 gG_ lege! Trites heuer 9 Sey Hf
tL - To - T tod

Inventory made in the presence of :

 

 

 

 

Inventory of the property taken and name of any person(s) seized:

Orgtal Fikes: Letter |150069
[15 ©©69-20170714- }

See A Hache A Les p list at
Haas & Vales. for Prockuctre- Fias

 

 

JUL 24 2017

Clark, U.S. District a
Bankruptcy Courts”

 

_ Certification

 

[ declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

   

Printed name ane litte

 

 

 

 
Case 1:18-cr-O0602-WHP Document 48-6 Filed 07/18/19 Page 38 of 80

ATTACHMENT A

This warrant applies to information associated with the Google Mail Account

I eemait.com that is stored at premises owned, maintained, controlled, or operated by

Google, a company héadquartered at 1600 Amphitheatre Parkway, Mountain View, CA 94043.

 

 
Case 1:18-cr-O0602-WHP Document 48-6 Filed 07/18/19 Page 39 of 80

I

ATTACHMENT B

Information to be disclosed by Google

To the extent that the information described in Attachment A is within the possession,

custody, or control of the Google (hereinafter “the Provider”), regardless of whether such

information is stored, held or maintained inside or outside of the United States, and including any

emails, records, files, logs, or information that have been deleted but are still available to the

Provider, the Provider is required to disclose the following information to the government for each

account or identifier listed in Attachment A:

a.

The contents of all emails associated with the account, including stored or preserved
copies of emails sent to and from the account, draft emails, the source and
destination addrésses associated with each email, the date and time at which each
email was sent, and the size and length of each email;

All records or other information regarding the identification of the account, to
include full name, physical address, telephone numbers and other identifiers,
records of session times and durations, the date on which the account was created,
the length of service, the IP address used to register the account, log-in IP addresses
associated with session times and dates, account status, alternative email addresses
provided during registration, methods of connecting, log files, and means and
source of payment (including any credit or bank account number);

The types of service utilized;

All records or other information stored at any time by an individual using the
account, including address books, contact and buddy lists, calendar data, pictures,
and files;

All records pertaining to communications between the Provider and any person
regarding the account, including contacts with support services and records of
actions taken; and other identifiers, records of session times and durations, the date
on which the account was created, the length of service, the types of service utilized,

the IP address used to register the account, log-in IP addresses associated with

.session times and dates, account status, alternative e-mail addresses provided

 
Case 1:18-cr-O0602-WHP Document 48-6 Filed 07/18/19 Page 40 of 80

during registration, all other user names associated with the account, all account

names associated with the subscriber, methods of connecting;

 

f. All search history or web history;

g. All records indicating the services available to subscribers of the accounts;

h. All usernames associated with or sharing a login IP address or browser cookie with
the accounts; .

1. All cookies, including third-party cookies, associated with the user;

j. All records that are associated with the machine cookies associated with the user;
and .

k. All telephone or instrument numbers associated with the Account (including MAC

II.

addresses, Electronic Serial Numbers (“ESN”), Mobile Electronic Identity
Numbers (“MEIN”), Mobile Equipment Identifier (““MEID”), Mobile Identification
Numbers (“MIN”), Subscriber Identity Modules (“SIM”), Mobile Subscriber
Integrated Services Digital Network Number (“MSISDN”), International Mobile
Subscriber Identifiers (“IMSI”), or International Mobile Equipment Identities

(“IMEI”).

Information to be Seized by the Government

All information described above in Section I that constitutes evidence, contraband, fruits,

and/or instrumentalities of violations of 18 U.S.C. § 1014 (false statements to a financial
institution) and 18 U.S.C. § 1956 (money laundering), as well as 18 U.S.C. § 951 (acting as an
unregistered foreign agent) and the Foreign Agents Registration Act (“FARA”), 22 U.S.C. § 611

et seq., involving Michael Dean Cohen and occurring on or after January 1, 2016, including, for

each account or identifier listed on Attachment A, information pertaining to the following matters:

a,

Communications, records, documents, and other files involving Essential
Consultants, LLC;

Communications, records, documents, and other files involving Bo and Abe Realty,
LLC;

Communications, records, documents, and other files that false representations to a
financial institution with relation to intended the purpose of an account or loan at

that financial institution; the nature of any business or entity associated with an

 
Case 1:18-cr-O0602-WHP Document 48-6 Filed 07/18/19 Page 41 of 80

account a financial institution; the source of funds flowing into an account; or the
purpose or nature of any financial transactions involving that financial institution;

d. Records of any funds or benefits received by or offered to Michae] Dean Cohen by,
or on behalf of, any foreign government, foreign officials, foreign entities, foreign
persons, or foreign principals;

€. Communications, records, documents, and other files that reveal efforts by Michael
Dean Cohen to conduct activities on behalf of, for the benefit of, or at the direction
of any foreign government, foreign officials, foreign entities, foreign persons, or
foreign principals;

f. Evidence indicating how and when the account was accessed or used, to determine
the geographic and chronological context of account access, use, and events relating
to the crimes under investigation and to the account owner;

g. Evidence indicating the account owner’s. state of mind as it relates to the crimes
under investigation;

h. The identity of the person(s) who created or used the account, including records
that help reveal the whereabouts of such person(s); and

i. The identity of any person(s)—including records that help reveal the whereabouts
of the person(s)—who communicated with the account about any matters relating
to activities conducted by Michael Dean Cohen on behalf of, for the benefit of, or
at the direction of any foreign government, foreign officials, foreign entities,

foreign persons, or foreign principals.

 
Case 1:18-cr-0O0602-WHP Document 48-6 Filed 07/18/19 Page 42 of 80

 

Exhibit B

 
Case 1:18-cr-00602-WHP Document 48-6 Filed 07/18/19 Page 43 of 80

AO 93 (Rey. 11/13) Search and Seizure Warrant

 

UNITED STATES DISTRICT COURT
for the
District of Columbia

In the Matter of the Search of
(Briefly describe the property to be searched
or identify the person by name and address)

INFORMATION ASSOCIATED WITH THE EMAIL
ACCOUNT (00998acmai..com

Case: 1:17-mj-00855

Assigned To : Chief Judge Howell, Beryl A.
Assign. Date : 11/13/2017

Description: Search and Seizure Warrant

wey ty we y ,

SEARCH AND SEIZURE WARRANT

'

 

 

                                   

 

An application by a federal law enforcement officer or ah attorney for the government requests the search
of the following person or property located in the Northern District of California
(identify the person or describe the property 10 be searched and give tis location):

See Attachment A.

I find that-the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identifp the person or describe the property to be seized):

See Attachment B.

YOU ARE COMMANDED to execute this warrant on or before November 20, 2017 (not to exceed 14 days)
M in the daytime 6:00 a.m. to 10:00 p.m. Cat any time in the day or night because good cause has been established.

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and re¢sipt at the place where the
property was taken.

The officer executing this warrant, or an officer présent during thé execution of the warrant, must prepare an inveritory

as required by law and promptly return this warrant and inventory to Hon. Beryl A, Howell
(United States Magistrate Judge)

 

OC Pursuant to 18 U.S.C, § 3 103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial); and authorize the officer executing this warrant to delay notice to the persori who, or whose
property, will be sear ‘ched or seized (check the appropriate box)

0 for days (no! fo exceed 30) 1 vntil, the facts justifying, the later specific date of

Daife-aind tirtie déatied: M4 Bf taf F- af SSCP LELT. ts flee

* Judge's signature

 

City and state: Washington, DC Hon. Beryl A. Howell, Ghief U-S. District Judge

 

 

Printed name and title

 
Case 1:18-cr-00602-WHP Document 48-6 Filed 07/18/19 Page 44 of 80

3

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

ety

 

Return

 

Case No.:

 

Date and time warrant executed:

 

Copy of warrant and inventory left with:

 

Inventory made in the presence of :

 

Inventory of the property takén and fame of any person(s) seized:

 

 

Certification

 

designated judge.

Date:

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the

 

Executing officer's signature

 

Priritéd nanie and title

 

 

 
Case 1:18-cr-O0602-WHP Document 48-6 Filed 07/18/19 Page 45 of 80

ATTACHMENT. A
This warrant applies to information associated with the Google Mail Account
FI aemaitcom that is stored at premises owned, maintained, controlled, or operated

by Google, a company headquartered at 1600 Aimphitheatre Parkway, Mountain View, CA 94043,

 

 
Case 1:18-cr-O0602-WHP Document 48-6 Filed 07/18/19 Page 46 of 80

I

ATTACHMENT B

Information to be disclosed by Google

To the extent that the information déscribed in Attachment A is within the possession,

custody, or control of the Google (hereinafter “the Provider”), regardless of whether such

information is stored, held or maintained inside or outside of the United States, and including any

emails, records, files, logs, or information that have been deleted ‘but are still available to the

Provider, the Provider is required to disclose the following information to the government for each

account or identifier listed in Attachment A:

 

a.

The contents of all emails associated with the account, including stored or preserved
copies of emails sent to and from the account, draft emails, the source and
destination addresses associated with each email, the date and time at which each
email was sent, and the size and length of each email;

All records or other information regarding the identification of the account, to
include full name, physical address, telephone numbers and other identifiers,
records of session times and durations, the date on which the account was created,
the length of service, the IP address used to register the account, log-in IP addresses
associated with session times and dates, account status, alternative email addresses
provided during registration, methods of connecting, log files, and means and
source of payment (including any credit or bank account number);

The types of service utilized;

All records or other information stored at any time by an individual using the
account, including address books, contact and buddy lists, calendar data, pictures,
and files;

All records pertaiiiing te communications between the Provider and any person
regarding the account, including coritacts with support services. and records of
actions taken; and other identifiers, records of session titnes and durations, the date
on which the account-was created, the lerigth of service, the types of service utilized,
the IP address used to register the account, log-in IP addresses associated with
session times and dates, account status, alternative e-mail addresses provided
during registration, all other user names associated with the account, all account

names associated With the subscriber, methods of connecting;

 
Case 1:18-cr-O0602-WHP Document 48-6 Filed 07/18/19 Page 47 of 80

f. All search history or web history;
g. All records indicating the services available to subscribers of the accounts;
h,  Allusernares associated with or sharing 4. login IP address or browser cookie with

the accounts;

i. All cookies, including third-party cookies, associated with the user;

j. All records that are associated -with the machine cookies associated with the user;
and

k. All telephone or instrument numbers associated with the Account (including MAC

 

-addresses,—Eleetronie—SerialNumbers—(“ESN")},—Mobile—Electronic—Identity—————_____—.--
Numbers (“MEIN”), Mobile Equipment Identifier “MEID”), Mobile Identification
Numbers (“MIN”), Subscriber Identity Modules (“SIM”), Mobile Subscriber
Integtated Services Digital Network Number (“MSISDN”), International Mobile
Subscriber Identifiers (“IMSI*), or International Mobile Equipment Identities
(“IMEI”).
II. Information to be Seized by the Government .

All information described above in Section I that constitutes evidence, contraband, fruits,
and/or instrumentalities of violations of 18 U.S.C, § 1014 (false statements to a financial
institution), 18 U.S.C. § 1343 (wire fraud), 18 U.S.C. § 1344 (bank fraud), and 18 U.S.C. § 1956
(money laundering), as well as 18 U.S.C. § 951 (acting as an unregistered foreign agent) and the
Foreign Agents Registration Act (“FARA”), 22 U.S.C. § 611 ef seg., involving Michael Dean
Cohen and occurring on or after June 1, 2015, including, for éach account or ideritifier listed on

Attachment A, information pertaining to the following matters:

a Communications, records, documents, and other files involving Essential
Consultants, LLC; ,
b, Cominunications, records, documents, and other files that false representations to.a

financial institution with relation to intended the purpose of an accourit or loan at
that financial institution; the nature of any business or entity associated with an
account a financial institution; the-source of funds flowing into an account; or the

purpose or nature of atyy financial transactions involving that financial institution;

 
Case 1:18-cr-O0602-WHP Document 48-6 Filed 07/18/19 Page 48 of 80

Records of any funds or benefits received by or offered to Michael Dean Cohen by,
or on behalf of, any foreign government, foreign officials, foréign entities, foreign
persons, or foreign principals;

Communications, records, documents, and other files that reveal efforts by Michael
Dean Cohen to conduct activities on behalf of, for the benefit of, or at the direction
of any foreign government, foreign officials, foreign entities, foreign persons, or
foreign principals;

Evidence indicating how and when the account was accessed or used, to determine

 

h.

I.

the geographic.and chronological.context of account access, use, and events relating

‘to the crimes under investigation and to the account owner;

Evidence indicating the account owner’s ‘state of mind as it relates to the critnes
under investigation;

The identity of the person(s) who created or used the account, including records
that help reveal the whereabouts of such person(s); and

The identity of any person(s)—including records that help reveal the whereabouts
of the person(s)—who conimunicated with the account about any matters relating

to activities conducted by Michael Dean Cohen on behalf of, for the benefit of, or

at the diréction of any foreign government, foreign officials, foreign entities,

foreign persons, or foreign principals.

Review Protocols.

Review of the items described in Attachment A and Attachment B shall be conducted

pursuant to established procedures designed to collect evidence in a manner consistent with

professional responsibility requirements concerning the maintenance of attorney-client and other

operative privileges. When appropriate, the procedures shall include use of a designated “filter

team,” separate and apart from the investigative team, in ofder to address potential privileges.

 
Case 1:18-cr-O0602-WHP Document 48-6 Filed 07/18/19 Page 49 of 80

 

Exhibit C

 
Case 1:18-cr-O0602-WHP Document 48-6 Filed 07/18/19 Page 50 of 80

aoe

1f

” pee

AO 93 (Rev. 11/13) Search and Seizure Warrant

UNITED STATES DISTRICT COURT a,
for the
District of Columbia

In the Matter of the Search of )
(Briefly describe the. property to bé searched ) Case: 1:17—-mj-00854
or identify the person by name and address) ) Assigned To: Chief Judge Howell, Beryl A.
INFORMATION ASSOCIATED WITH THE ACCOUNT Assign. Date : 11/13/2017

MAGEE WHICH IS STORED AT THE Description: Search and Seizure Warrant
PREMISES OF 1&1 INTERNET, INC.

SEARCH AND SEIZURE WARRANT

———-Po:——-Any-authorized-law enforcement. officer

 

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Northern District of California

 

(identify the person or describe the property to be searched and give its lodation):

See Attachment A.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe thé property to be seized):

See Aitachment B.

YOU ARE COMMANDED to execute this warrant on or before November 20, 2017 (not to exceed 14 days)
af in the daytime 6:00 a.m. to 10:00 p.m. Vat any time in the day or night because good cause has been established.

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken, .

The officer executing this warrant, ot an officer present during the execution of the warrant, must prepare an inventory

as required by law and promptly return this -warrant‘and inventory to Hon. Beryl A, Howell et
: (United Stdtes Magistrate Juige)

 

G Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have.an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

Cl for days (not to exceed 30) ©) until, the facts justifying, the later specific date of

Date. and time issued: wf af Zalfe ap g YS; fr : LEB, a A. bp

Judge's signature

 

City and state: Washington, DG . Hon. Beryl A. Howell, Chief U.S. District Judge

 

 

Printed name and title

 
we

Case 1:18-cr-O0602-WHP Document 48-6 Filed 07/18/19 Page 51 of 80

AQ 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: Date and time warrarit executed: Copy of warrant and inventory left with:

 

 

 

Inventory made in the presence of :

 

Inventory of the property taken and name of any petgon(s) seized:

 

 

 

Certification .

 

1 déclare under penalty of perjury that this inventory is correct and was returfed along with the original warrant.to the

designated judge,

Date:

 

Executing officer's signature
2 Ag aye

 

Printed name tid title

 

 

 
Case 1:18-cr-O0602-WHP Document 48-6 Filed 07/18/19 Page 52 of 80

—,

ATTACHMENT A

This warratit applies to information associated with the email Yi

is stored at premises owned, maintained, controlled, or operated by 1&1 Internet, Inc, (“1&1”), an

 

electronic communication arid/or remote computing setvice provider headquartered in Sunnyvale,

California.

 

 
Case 1:18-cr-O0602-WHP Document 48-6 Filed 07/18/19 Page 53 of 80

I.

ATTACHMENT B

 

Information to be disclosed by 1&1

To the extent that the information, described in Attachrhent A is within the possession,

. custody, or control of the 1&1 (hereinafter “the Provider”), regardless of whether such information

is stored, held or maintained inside or outside of the United States, and including any emails,

records, files, logs, or information that have been deleted but are still available to the Provider, the

Provider is required to disclose the following information to the governmerit for each account or

identifier listed in Attachment A:

 

 

a

The contents of all emails associated with the aoco unt, including stored or preserved
copies of emails sent to and from the account, draft emails, the source and
destination addresses associated with each email, the date and time at which each
email was:sent, and the size and length of each email;

All records or other information regarding the identification of the account, to
include full name, physical address, telephone numbers and other identifiers,
records of session times and durations, the date on which the account was created,
the length of setvice, the IP address used to register the account, log-in IP addresses
associated with session times and dates, account status, alternative email addresses
provided during registration, methods of connecting, log files, and means arid
source of payment (including any credit or bank account number);

The-types of service utilized;

All records or other information stored at any time by an individual using thé
account, including address books, contact and buddy lists, calendar data, pictures,
and files;

All records pertaining to communications between the Provider and any person
regarding the account, including contacts with support ‘services and records of
actions taken; and other identifiers, records of session times arid durations, the date
on which the account was created, the length of service, the types of service utilized,
the IP-address used: to register the account, log-iti IP addresses associated with
session times and dates, account status, alternative e-mail addresses provided
during registration, all other user names associated with the account, all account

names associated with the subscriber, methods of connecting;

 
Case 1:18-cr-O0602-WHP Document 48-6 Filed 07/18/19 Page 54 of 80

ms, aa
*

f. All search history or web history;
g. All records indicating the services available to subscribers of the accounts;
h. All usernames associated with or sharing a login IP address or browser-cookie with

the accounts;

i. All cookies, including third-party cookies, associated with the user;

j. All records that are associated with the machine cookies associated with the user;
and

k, All telephone or instrument numbers associated with the Account (including MAC

 

 

Numbers (“MEIN”), Mobile Equipment Identifier (MEID”), Mobile Identification
Numbers (“MIN”), Subscriber Identity Modules (“SIM”), Mobile Subscriber
Integrated Services Digital Network Number (“MSISDN”), International Mobile
Subscriber Identifiers (“IMSI”), or International Mobile Equipment Identities

(“IMEI”),

II. Information to be Seized by the Government

All information described above in Section I that constitutes evidence, contraband, fruits,
and/or instrumentalities of violations of 18 U.S.C. § 1014 (false statements to a financial
institution), 18 U.S.C. § 1343 (wire fraud), 18 U.S.C. § 1344 (bank fraud), and 18 U.S.C. § 1956
(money laundering), as well as 18 U.S.C. § 951 (acting as an unregistered foreign agent) and the
Foreign Agerits Registration Act (“FARA”), 22 U.S.C. § 611 ef seq., involving Michael Dean

Cohen, including, for each account or identifier listed.on Attachmerit A, information pertaining to

the following matters:
a, Communications, records, documents, and other files involving Essential
Consultants, LLC;
b, Communications, records, documents, and other files that false representations to a

financial institution with relation to intended the purpose ofan account or loan at
that. financial institution; the nature of any business or entity associated with an ,
account a financial institution; the source of funds flowing into an account; or the

purpose or natute of any financial transactions involving that financial institution;

addresses,__Electronic:Serial__Numbers_ (“ESN”), Mobile. Electronic Identity es

 
Case 1:18-cr-00602-WHP Document 48-6 Filed 07/18/19 Page 55 of 80

GQ

Til.

PaaS
7 em,

Records of any funds or benefits received by or offered to Michael Dean Cohen by, °
or on behalf of, any foreign government, foreign officials, foreign entities, foreign
persons, or foreign principals;
Communications, records, documents, and other files that reveal efforts by Michael
Dean Cohen to conduct activities on behalf of, for the benefit of, or at the direction
of any foreign government, foreign officials, foreign entities, foreign persons, or
foreign principals;
Evidence indicating how and when the account was accessed or used, to determine
the geographic:and chronological context ofaccount access, use, and-events-telating-————----—==--
to the crimes under investigation and to the account owner;
Evidence indicating the account owner’s state of mind as it relates to the crimes
under investigation;

: The identity of the person(s) who created or used the account, including records
that help reveal the whereabouts of such person(s); and
The identity of any person(s)—including records that help reveal the whereabouts
of the persoh(s)—who conimunicated with the account about any matters relating
to activities conducted by Michael Dean Cohen on behalf of, for the benefit of, or
at the direction of any foreign government, foreign officials, foreign entities,
foreign persons, or foreign principals,

Review Protocols

Review of the items described in Attachment A and Attachment B shall be conducted

pursuant to establislied procedures designed to collect evidence in a manner consistent with

professional responsibility requirements concernitig the maintenance of attoritey-client and other

operative privileges. When appropriate, the procedures shall iriclurde use of a designated “filter

tear,” separate and apart from the investigative team, in order to address potential privileges.

 
Case 1:18-cr-00602-WHP Document 48-6 Filed 07/18/19 Page 56 of 80

 

Exhibit D

 
Case 1:18-cr-O0602-WHP Document 48-6 Filed 07/18/19 Page 57 of 80

AO 93 (Rev, 11/13} Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the

District of Columbia
In the Matter of the Search of Case: 1 7-mj-00570
Assigned To : Howell, Beryl A.
Assign. Date : 8/7/2017

)
(Briefly describe the property to be searched )
)
INFORMATION ASSOCIATED WITH THE APPLE ID ; Description: Search and Seizure Warrant
}

or identify the person by name and address)

DGMAIL.COM THAT IS STORED AT
PREMISES CONTROLLED BY APPLE, INC.

SEARCH AND SEIZURE WARRANT

 

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Northern District of California

fidentify the person or describe the property to be searched and give its location):

See Attachment A.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property ta be selzed): :

See Attachment B..

YOU ARE COMMANDED to execute this warrant on or before. August 21, 2017 _(not to exceed 14 days)
@ in the daytime 6:00 a.m. to 10:00 pm. lat any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken. .

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory

as required by law and promptly return this warrant and inventory to ; Hon. Beryl A. Howell
‘(United States Magistrate Judge)

C) Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial}, and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

C1 for _days (not to exceed 30) + until, the facts justifying, the later specific date of

Date and time issued: pidgin tl Ty 4 s} a2igll y } _ eve “dlp AED EES ee :

" Judge's signature

 

 

Washington, DC Hon, Beryl A. Howell, Chief U.S. District Judge

City and state: vistict vugge
Printed name and tile

 

 
Case 1:18-cr-00602-WHP Document 48-6 Filed 07/18/19 Page 58 of 80

 

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

Return

 

Case No.: . Date and time warrant executed: ] Copy of warrant and inventory left with:

 

 

 

Inventory made in the presence of :

 

Inventory of the property taken and name of any person(s) seized:

 

 

 

__Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

 

Executing officer's signature

 

Printed name and title

 

 

 
Case 1:18-cr-O0602-WHP Document 48-6 Filed 07/18/19 Page 59 of 80

ATTACHMENT. A

This warrant applies to information ‘associated with the Apple ID

I aemaitcom that is stored at premises owned, maintained, controlled, or operated

by Apple, Inc. (“Apple”), a company headquartered at 1 Infinite Loop, Cupertino, CA 95014,

 

 
Case 1:18-cr-O0602-WHP Document 48-6 Filed 07/18/19 Page 60 of 80

I.

ATTACHMENT B

Information to be disclosed by Apple, Inc.

To the extent that: the information described in Attachment A is within the possession,

custody, or control of Apple, Inc. (hereinafter “the Provider”), regardless of whether such

information is stored, held or maintained inside or outside of the United States, and including any

emails, records, files, logs, or information that have been deleted but are still available to the

Provider, the Provider is required to disclose the following information to the government for each

account or identifier listed in Attachment.A:..

a.

The contents of all emails associated with the account, including stored or preserved
copies of emails sent to and from the account, draft emails, the source and
destination addresses associated with each email, the date and time at which each
etnail was sent, and the size and length of each email;

All records or other information regarding the identification of the account, to
include full name, physical address, telephone numbers and other identifiers,
records of session times.and durations, the date on which the account was created,

the length of service, the IP address used to register the account, log-in IP addresses

associated with session times and dates, account status, alternative email addresses

provided during registration, methods of connecting, log files, and means and
source of payment (including any credit or bank account number),

The types of service utilized;

All records.or other information stored at any time by an individual using the
account, including address books, contact and buddy lists, calendar data, pictures,
and files;

All records pertaining to communications between the Provider and any person
regarding the account, including contacts with support services and records of
actions taken; and other identifiers, records of session times and durations, the date
on which the account was created, the length of service, the types of service utilized,
the IP address used to register the account, log-in IP addresses associated with

session times and dates, account status, alternative e-mail addresses provided

 
Case 1:18-cr-O0602-WHP Document 48-6 Filed 07/18/19 Page 61 of 80

during registration, all other user names associated with the account, all account

names associated with the subscriber, methods of connecting;

 

f. All search history or web history;

g All records indicating the services available to subscribers of the accounts;

h. All usernames associated with or sharing a login IP address or browser cookie with

the accounts;

i. All cookies, including third-party cookies, associated with the user;

j. All records that are associated with the machine cookies associated with the user;
and

k. All telephone or instrument numbers associated with the Account (including MAC

IL.

addresses, Electronic Serial Numbers (“ESN”), Mobile Electronic Identity
Numbers (“MEIN”), Mobile Equipment Identifier (““MEID”), Mobile Identification
Numbers (“MIN”), Subscriber Identity Modules (“SIM”), Mobile Subscriber
Integrated Services Digital Network Number (“MSISDN”), International Mobile
Subscriber Identifiers (“IMSI”), or International Mobile Equipment Identities
(“IMEI”). ,

Information to be Seized by the Government

All information described above in Section I that constitutes evidence, contraband, fruits,

and/or instrumentalities of violations of 18 U.S.C. § 1014 (false statements to a financial
institution), [8 U.S.C. § 1344 (bank fraud), 18 U.S.C. § 1956 (money laundering), 18 U.S.C. § 951)
(acting as an unregistered foreign agent), and 22 U.S.C. § 611 ef seq. (Foreign Agents Registration

Act), involving Michael Dean Cohen and occurring on or after January |, 2016, including, for each

account or identifier listed on Attachment A, information pertaining to the following matters:

a.

Communications, records, documents, and other files involving Essential
Consultants, LLC;

Communications, records, documents, and other files involving Bo and Abe Realty,
LLC;

Communications, records, documents, and other files that false representations to a
financial institution with relation to intended the purpose of an account or loan at

that financial institution; the nature of any business or entity associated with an

 
Case 1:18-cr-O0602-WHP Document 48-6 Filed 07/18/19 Page 62 of 80

account a financial institution; the source of funds flowing into an account; or the
purpose or nature of any financial transactions involving that financial institution;
d. Records of any funds or benefits received by or offered to Michael Dean Cohen by,
or on behalf of, any foreign government, foreign officials, foreign entities, foreign
persons, or foreign principals;
€, Communications, records, documents, and other files that reveal efforts by Michael
Dean Cohen to conduct activities on behalf of, for the benefit of, or at the direction

of any foreign government, foreign officials, foreign entities, foreign persons, or

 

 

foreign-principals;
f. Evidence indicating how and when the account was accessed or used, to determine
the geographic and chronological context of account access, use, and events relating
to the crimes under investigation and to the account owner;
g. Evidence indicating the account owner’s state of mind as it relates to the crimes
under investigation; .
h. The identity of the person(s) who created or used the account, including records
that help reveal the whereabouts of such person(s); and
i. The identity of any person(s)—including records that help reveal the whereabouts
- of the person(s)}—who communicated with the account about any matters relating
to activities conducted by Michael Dean Cohen on behalf of, for the benefit of, or
at the direction of any foreign government, foreign officials, foreign entities,

foreign persons, or foreign principals.

 
Case 1:18-cr-O0602-WHP Document 48-6 Filed 07/18/19 Page 63 of 80

 

Exhibit E

 
Case 1:18-cr-O0602-WHP Document 48-6 Filed 07/18/19 Page 64 of 80

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

In the Matter of a Warrant for All
Content and Other Information
Associated with the Email Accounts
@gmail.com, .
EN @email.com, and
DE Maintained at
Premises Controlled by Google, Inc.,
USAO Reference No. 2018R00127

 

 

 

SEARCH WARRANT AND NON-DISCLOSURE ORDER
TO: Google, Inc. (“Piovider”)

United States Attorney’s Office for the Southern District of New York and the Federal
Bureau of Investigation (collectively, the “Investigative Agencies’’)

J. Warrant. Upon an affidavit of Special Agent ae: the United States
Attorney’s Office for the Southern District of New York, and pursuant to the provisions of the
~ Stored Communications Act, 18 U.S.C, § 2703(b)(1)(A) and § 2703(c)(1)(A), and the relevant

provisions of Federal Rule of Criminal Procedure 41, the Court hereby finds there is probable

cause to believe the email accounts FI ezmaitcom, Pp aenail.com, and.

Zé

a. maintained at premises controlled by Google, Inc., contain evidence,

fruits, and instrumentalities of crime, all as specified in Attachments A and B hereto, Accordingly, |
the Provider is hereby directed to provide to the Investigative Agencies, within 7 days of the date
of service of this Warrant and Order, the records specified in Section If of Attachments A and B
hereto, for subsequent review by law enforcement personnel as authorized in Sections III and [IV
of Attachments A and B. The Government is required to serve a copy of this Warrant and Order

on the Provider within 7 days of the date of issuance, The Warrant and Order may be served via

 

 
 

Case 1:18-cr-O0602-WHP Document 48-6 Filed 07/18/19 Page 65 of 80

electronic transmission or any other means through which the Provider is capable of accepting
service. -

2. Non-Disclosure Order. Pursuant to 18 U.S.C. § 2705(b), the Court finds that there is
reason to believe that notification of the existence of this warrant will result in destruction of or
tampering with evidence or flight from prosecution, or otherwise will seriously jeopardize an
ongoing investigation. Accordingly, it is hereby ordered that the Provider shall not disclose the
existetice of this Warrant and-Order to the listed-subscriber-or-to-any other person for-a-period of —
180 days from the date of this Order, subject to extension upon application to the Court if
necessary, except that Provider may disclose this Warrant and Order to an attorney for Provider
for the purpose of receiving legal advice,

3. Sealing. It is further ordered that this Warrant and Order, and the Affidavit upon which
it was issued, be filed under seal, except that the Government may without further order of this
Court serve the Warrant and Order on the Provider; provide copies of the Affidavit or Warrant and
Order as need be to personnel assisting the Government in the investigation and prosecution of
this matter; and disclose these materials as necessary to comply with discovery and disclosure
obligations in any prosecutions related to this matter.

Dated: New York, New York

gb W/1 I§ Oda

Date Issued Time Issued

A ph S lt ay

    

 

02.28.2018

 

 
Case 1:18-cr-O0602-WHP Document 48-6 Filed 07/18/19 Page 66 of 80

' Email Search Attachment A
I. Subject Account and Execution of Warrant

This warrant is directed to Google, Inc. (the “Provider”), headquartered at 1600
Amphitheatre Parkway, Mountain View, California 94043, and applies to all content and. other
information within the Provider’s possession, custody, or control associated with the email account
gmail.com (the “Subject Account”) for the time period referenced below.

—Alaw-enforcement- officer-will-serve-this-warrant-by-teansmittin git-via- email or-another-
appropriate manner to the Provider. The Provider is directed to produce to the law enforcement
officer an electronic copy of the information specified in Section If below. Upon receipt of the
production, law enforcement personnel will review the information for items falling within the
categories specified in Section I below. |

If. Information to be Produced by the Provider

To the extent within the Provider’s possession, custody, or control, the Provider is directed
to produce the following information associated with the Subject Account:

a. Email content. All emails sent to or from, stored in draft form in, or otherwise

associated with the Subject Account, including all message conterit, attachments, and header .

information (specifically including the source and destination addresses associated with each
email, the date and time at which each email was sent, and the size and length of each email)
limited to items sent, received, ot created between November 14, 2017 and the date of this warrant,
inclusive.

b, Address book information. All address book, contact list, or similar information
associated with the Subject Account.

c. Subscriber and payment information. All subscriber and payment information

regarding the Subject Account, including but not limited to name, username, address, telephone

 

 
Case 1:18-cr-O0602-WHP Document 48-6 Filed 07/18/19 Page 67 of 80

‘

number, alternate email addresses, registration IP address, account creation date, account status,
length of service, types of services utilized, means and source of payment, and payment history.

d. Transactional records. All transactional records associated with the Subject Account,
including any IP logs or other records of session times and durations, limited to items sent,
received, or created between December 1, 2014 and the date of this warrant, inclusive.

e. Customer correspondence. All correspondence with the subscriber or others associated

 

——__ittc the Subject Account>including complaints; inquiries, or other contacts with support services
and records of actions taken, limited to items sent, received, or created between December 1, 2014
and the date of this warrant, inclusive.

f. Search History. All search history and/or web history associated with the Subject
Account, limited to items sent, received, or created between December 1, 2014 and the date of this

’ warrant, inclusive.

g, Associated content. All Google Docs, files maintained on Google Drive, and instant
messages or Gchats associated with the Subject Account, limited to items sent, received, or created
between December 1, 2014 and the date of this warrant, inclusive.

h. Preserved or backup records. Any preserved or backup copies of any of the foregoing
categories of records, whether created in response to a preservation request issued. pursuant to 18
USC. 8 2703(8) or otherwise.

. Review of Information by the Government

Law énforcement personnel (who may include, in addition to law enforcement officers and -
agents, attorneys for the government, attorney support staff, agency personnel assisting the
government in this investigation, and outside technical experts under government control) are
authorized to review the records produced by the Provider in order to locate any evidence, fruits,
and instrumentalities of violations of 18 U.S.C. §§ 371 (conspiracy to commit offense or to defraud

2
02.28.2018

 

 
Case 1:18-cr-00602-WHP Document 48-6 Filed 07/18/19 Page 68 of 80

the United States), 1005 (false bank entries); 1014 (false statements to a financial institution), 1343

' (wire fraud), and 1344 (bank fraud), including the following:

a. Communications, records, documents, and other files necessary to establish the identity
of the person(s) who created or used. the Subject Account; |

b. Communications, records, documents, and other files involving Sterling National

Bank, Melrose Credit Union, and/or taxi medallions;

 

c-~Communications;-records-documents;-and- other-files-involving-a-plan;-proposal;or
agreement for Michael D, Cohen and/or entities associated with him to transfer any interest in taxi
medallions, and any associated debts or liabilities, to others, including to yy:
entities associated with him;

d. Communications, records, documents, and other files involving Essential Consultants,
LLC or Michael D. Cohen & Associates, including those which indicate the nature and purpose of
payments made to or from Essential Consultants or Michael D. Cohen & Associates;

e. Communications, records, documents, and other files necessary to establish the identity
of any person(s) — including records that reveal the whereabouts of the person(s) — who
communicated with the Subject Account about any matters relating to Essential Consultants, LLC,

_or about any plari or proposal or.agreement for Michael D, Cohen and/or entities associated with
him to transfer any interest in taxi medallions, and any associated debts or liabilities, to others,
including to nw or entities associated with him; |

f. Communications between the Subject Account and Jeffrey Getzel relating to Michael
D. Cohen’s bank accounts, taxes, debts, and/or finances :

g. Communications, records, documents, and other files reflecting false representations

to a financial institution with relation to the intended purpose of an account or loan at that financial

02.28.2018

 

 

 
Case 1:18-cr-O0602-WHP Document 48-6 Filed 07/18/19 Page 69 of 80

institution; the nature of any business or entity associated with an account at a financial institution;
the source of funds flowing into an account; or the purpose or nature of any financial transactions
involving that financial institution;

h. Evidence indicating how and when the Subject Account was'accessed or used, to
determine the geographic and chronological context of account access, use, and events relating to

the crimes under investigation and to the account owner; and

 

 

i. Evidence indicating the Subject Account owner’s intent as it relates to the Subject —

Offenses under investigation.

IV. Review Protocols

Review of the items described in this Attachment shall be conducted pursuant to
established procedures designed to collect evidence in a manner reasonably designed to protect
any attorney-client or other applicable privilege. When appropriate, the procedures shall include
use of a designated “filter team,” separate and apart from the investigative team, in order to address

potential privileges.

02.28.2018

 

 
Case 1:18-cr-O0602-WHP Document 48-6 Filed 07/18/19 Page 70 of 80

Email Search Attachment B

I. Subject Account and Execution of Warrant

This warrant is directed to Google, Inc. (the “Provider”), headquartered at 1600 .
- Amphitheatre Parkway, Mountain View, California 94043, and applies to all content and other
information within the Provider’s possession, custody, or control associated with the email

accounts maton i (the “Subject Accounts”) for the time

period between-October-1,2016 and the date of this warrant, inclusive

 

A law enforcement officer will setve this warrant by transmitting it via email or another
appropriate manner to the Provider. The Provider is directed to produce to the law enforcement
officer an electronic copy of the information specified in Section I below. Upon receipt of the
production, law enforcement personnel will review the information for items falling within the |
categories specified in Section II below.

I. Information to be Produced by the Provider

To the extent within the Provider’s possession, custody, or control, the Provider is directed.
to produce the following information associated with the Subject Accounts:

a. Email content, Ail emails sent to or from, stored in draft form in, or otherwise
associated with the Subject Accounts, ‘including all message content, attachments, and header
information (specifically including the source and destination addresses associated with each
email, the date and time at which each email was sent, and the size and length of each email).

b. Address book information. All address book, contact list, or similar information
associated with the Subject Accounts.

c. Subscriber and payment information. All subscriber and payment information

regarding the Subject Accounts, including but not limited to name, username, address, telephone

 

 
Case 1:18-cr-O0602-WHP Document 48-6 Filed 07/18/19 Page 71 of 80

number, alternate email addresses, registration IP address, account creation date, account status,
length of service, types of services utilized, means and source of payment, and payment history.
d. Transactional records. All transactional records associated with the Subj cot Accounts,
including any IP logs or other records of-session times and durations.
e. Customer correspondence. Ail correspondence with the subscriber or others associated

with the Subject Accounts, including complaints, inquiries, or other contacts with support services

 

‘and records of actions taken:

f. Search History. All search history and/or: web history associated with the Subject
Accounts.

g. Associated content, All Google Docs, files maintained on Google Drive, and instant
messages or Gchats associated with the Subject, Accounts.

h. Preserved or backup records. Any preserved or backup copies of any of the foregoing
categories of records, whether created in response to a preservation request issued pursuant to 18
US.C. § 27036 or otherwise.

Tl. Review of Information by the Government

Law enforcement personnel (who may include, in addition to law enforcement officers and
agents, attorneys for the government, attorney support staff, agency personnel assisting the
government in this investigation, and outside technical, experts under government control) are
authorized to review the records produced by the Provider in order to locate any evidence, fruits,
and instrumentalities of violations of 18 U.S.C. §§ 371 (conspiracy to commit offense or to defraud.
the United States), 1005 (false bank entries); 1014 (false statements to a financial institution), 1343
(wire fraud), and 1344 (bank fraud), including the following:

a, Communications, records, documents, and other files necessary to establish the identity
of the person(s) who created or used the Subject Accounts; |

2
02.28.2018

 

 
Case 1:18-cr-00602-WHP Document 48-6 Filed 07/18/19 Page 72 of 80

b. Communications, records, documents, and other files involving a plan or proposal or
agreement for Michael D. Cohen and/or entities associated with him to transfer any interest in taxi
medallions, and any associated debts or liabilities, to Ld and/or entities associated
with him; .

c. Communications, records, documents, and other files necessary to establish the identity

of any person(s) — including records that reveal the whereabouts of the person(s) - who

 

communicated with the Subject Accounts ab out any matters relating to-any plan or-proposal-or
agreement for Michael D, Cohen and/or entities associated with him to transfer any interest in taxi
medallions, and any associated debts or liabilities, to yy or entities associated

d. Communications between the Subject Accounts and others, including employees or
representatives of Sterling National Bank, Melrose Credit Union, or other financial institution(s),
regarding Michael D. Cohen’s finances;

e. Communications, records, documents, and other files reflecting false representations
to a financial institution with relation to the intended purpose of an account or loan at that financial
institution; the nature of any business or entity associated with an account at a financial institution:
the source of funds flowing into an account; or the purpose or nature of any financial transactions
involving that financial institution;

f£ Evidence indicating how and when the Subject Accounts was accessed or used, to
determine the geographic and chronological context of account access, use, and events relating to
the crimes under investigation and to the account owner;

g. Evidence indicating the Subject Accounts owners’ intent as it relates to the Subject

Offenses under investigation.

02.28.2018

 

 
Case 1:18-cr-O0602-WHP Document 48-6 Filed 07/18/19 Page 73 of 80

IV. Review Protocols

Review of the items described in this Attachment shall be conducted pursuant to
established procedures designed to collect evidence in a manner reasonably designed to protect
any attorney-client or other applicable privilege. When. appropriate, the procedures shall include
use of a designated “filter team,” separate and apart from the investigative team, in order to address

potential privileges.

 

02.28.2018

 

ey

 
Case 1:18-cr-O0602-WHP Document 48-6 Filed 07/18/19 Page 74 of 80

 

Exhibit F

 
Case 1:18-cr-O0602-WHP Document 48-6 Filed 07/18/19 Page 75 of 80

18MAG 169 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

In the Matter of a Warrant for All
Content and Other Information
Associated with the Email Account

maintained at
Premises Controlled by 1 & 1 Internet,
Inc., USAO Reference No.
2018R00127

 

 

 

 

SEARCH WARRANT AND NON-DISCLOSURE ORDER
TO: 1&1 Internet, Inc. (“Provider”)

United States Attorney’s Office for the Southern District of New York and the Federal
Bureau of Investigation (collectively, the “Investigative Agencies”)

J. Warrant. Upon an affidavit of Special Agent yyy the United States
Attorney’s Office for the Southern District of New York, and pursuant to the provisions of the
Stored Communications Act, 18 U.S.C. § 2703(b)(1)(A) and § 2703(c)(1)(A), and the relevant
provisions of Federal Rule of Criminal Procedure 41, the Court hereby finds there is probable
cause to believe the email account jammy n2intzined at premises controlled by 1
& 1 Internet, Inc., contains evidence, fruits, and instrumentalities of crime, all as specified in
Attachment D hereto. Accordingly, the Provider is hereby directed to provide to the Investigative
Agencies, within 7 days of the date of service of this Warrant and Order, the records specified in
Section II of Attachment D hereto, for subsequent review by law enforcement personnel as
authorized in Sections II and IV of Attachment D. The Government is required to serve a copy
of this Warrant and Order on the Provider within 14 days of the date of issuance. The Warrant
and Order may be served via electronic transmission or any other means through which the

Provider is capable of accepting service,

 

 
Case 1:18-cr-O0602-WHP Document.48-6 Filed 07/18/19 Page 76 of 80

2. Non-Disclosure Order. Pursuant to 18 U.S.C. § 2705(b), the Court finds that there is
reason to believe that notification of the existence of this warrant will result in destruction of ot
tampering with evidence or flight from prosecution, or otherwise will seriously jeopardize an
ongoing investigation. Accordingly, it is hereby ordered that the Provider shall not disclose the
existence of this Warrant and Order to the listed subscriber or to any other person for a period of

180 days from the date of this Order, subject to extension upon application to the Court if

 

necessary, except that Provider-may-disclosethis-Warrant-and-Order-to-an-attomey-forProvider
for the purpose of receiving legal advice.

3. Sealing. It is further ordered that this Warrant and Order, and the Affidavit upon which
it was issued, be filed under seal, except that the Government may without further order of this
Court serve the Warrant and Order on the Provider; provide copies of the Affidavit or Warrant and
Order as need be to personnel assisting the Government in the investigation and prosecution of
this matter: and disclose these materials as necessary to comply with discovery and disclosure .
obligations in any prosecutions related to this matter.

Dated: New York, New York

tel 2b aW Wan.

Date Issued Time Issued

   

 

 

02.28.2018

 

 
-gnd-the-date-of this-warrant, inclusive,

Case 1:18-cr-O0602-WHP Document 48-6 Filed 07/18/19 Page 77 of 80

Email Search Attachment D
I. Subject Account and Execution of Warrant

This warrant is directed to 1 & 1 Internet, Inc. (the “Provider”), headquartered at 701 Lee
Road, Suite 300, Chesterbrook, Pennsylvania 19087, and applies to all content and other

information within the Provider’s possession, custody, or control associated with the email account

_ a (the “Subject Account”) for the time period between November 14, 2017

 

A law enforcement officer will serve this watrant by transmitting it via email or another

appropriate manner to the Provider. The Provider is directed to produce to the law enforcement

~ officer an electronic copy of the information specified in Section IL below. Upon receipt of the

production, law enforcement personnel will review the information for items falling within the
categories specified in Section LIT below.

I. Information to be Produced by the Provider

To the extent within the Provider’s possession, custody, or control, the Provider is directed
to produce the following information associated with the Subject Account:

a, Email content. All emails sent to or from, stored in draft form in, or otherwise
associated with the Subject Account, including all message content, attachments, and header
information (specifically including the source and destination addresses associated with each
email, the date and time at which each email was sent, and the size and length of each email).

b. Address book information. All address book, contact list, or similar information
associated with the Subject Account.

c. Subscriber and payment information. All subscriber ‘and payment information

regarding the Subject Account, including but not limited to name, username, address, telephone

 

 
Case 1:18-cr-O0602-WHP Document 48-6 Filed 07/18/19 Page 78 of 80

number, alternate email addresses, registration IP address, account creation date, account status,
" length of service, types of services utilized, means and source of payment, and payment history.
d. Transactional records. All transactional records associated with the Subject Account,
‘including any IP logs or other records of session times and durations.
e. Customer correspondence. All correspondence with the subscriber or others associated.

with the Subject Account, including complaints, inquiries, or other contacts with support services

 

and records of actions taken,

 

f. Preserved or backup records, Any preserved or backup copies of any of the foregoing
categories of records, whether created in response to a preservation request issued pursuant to 18
U.S.C. § 2703(f) or otherwise.

J. Review of Information by the Government

Law enforcement personnel (who may include, in addition to law enforcement officers and
agents, attorneys for the government, attorney support staff, agency personnel assisting the
government in this investigation, and outside technical experts under government control) are
authorized to review the records produced by the Provider in order to locate any evidence, fruits,
and instrumentalities of violations of 18 U.S.C. §§ 371 (conspiracy to commit offense or to defraud
the United States), 1005 (false bank entries); 1014 (false statements to a financial institution), 1343
(wire fraud), and 1344 (bank fraud), including the following:

a. Communications, records, documents, and other files necessary to establish the identity
of the person(s) who created or used the Subject Account;

b. Communications, records, documents, and other files involving Sterling National
Bank, Melrose Credit Union, and/or taxi medallions; |

c. Communications, records, documents, and other files involving a plan, proposal, or
agreement for Michael D. Cohen and/or entities associated with him to transfer any interest in taxi

2
02.28.2018

 

 
Case 1:18-cr-O0602-WHP Document 48-6 Filed 07/18/19 Page 79 of 80

medallions, and any associated debts or liabilities, to others, including to a or

entities associated with him;

d. Communications, records, documents, and other files involving Essential Consultants,
LLC or Michael D, Cohen & Associates, including those which indicate the nature and purpose of
payments made to or from Essential Consultants or Michael D. Cohen & Associates;

e. The identity of any person(s) — including records that reveal the whereabouts of the

person(s) = who communicated with the Subject Account about any matters relating to Essential—

Consultants, LLC, or about any plan or proposal or agreement for Michael D. Cohen and/or entities
associated with him to transfer any interest in taxi medallions, and any associated debts or
liabilities, to others, including to naior entities associated with him;

f. Communications between the Subject Account and Jeffrey Getzel relating to Michael
D. Cohen’s bank accounts, taxes, debts, and/or finances;

g. Communications, records, documents, and other files reflecting false representations
to a financial institution with relation to the intended purpose of an account or loan at that financial
institution; the nature of any business or entity associated with an account at a financial institution;
the source of funds flowing into an account; or the purpose or nature of any financial transactions
involving that financial institution:

h. Evidence indicating how and when the Subject Account was accessed or used, to
determine the geographic and chronological context of account access, use, and events relating to
the crimes under investigation and to the account owner; and

i. Evidence indicating thé Subject Account owner’s intent as it relates to the Subject

Offenses under investigation,

02.28.2018

 

 
Case 1:18-cr-O0602-WHP Document 48-6 Filed 07/18/19 Page 80 of 80

TV. Review Protocols

Review of the items described in this Attachment shall be conducted pursuant to
established procedures designed to collect evidence in a manner reasonably designed. to protect
aty attorney-client or other applicable privilege. When appropriate, the procedures shall include
use of a designated “filter team,” separate and apart from the investigative team, in order to address

potential privileges.

 

02.28.2018

 

 
